Exhibit 10.1

PURCHASE AGREEMENT

by and among

PINNACLE ENTERTAINMENT, INC.,

PLAYERS LC, LLC,

PLAYERS RIVERBOAT MANAGEMENT, LLC,

PLAYERS RIVERBOAT II, LLC,

HARRAH’S LAKE CHARLES, LLC,

HARRAH’S STAR PARTNERSHIP,

and

HARRAH’S OPERATING COMPANY, INC.,

dated as of

May 26, 2006



--------------------------------------------------------------------------------

          Page ARTICLE I   

PURCHASE AND SALE OF INTERESTS

   3

Section 1.1

  

Sale of Interests by Sellers

   3

Section 1.2

  

Closing

   3 ARTICLE II   

PURCHASE PRICE

   3

Section 2.1

  

Purchase Price

   3

Section 2.2

  

Deposit; Closing Payment

   4

Section 2.3

  

Post-Closing Reconciliation

   5

Section 2.4

  

Closing Deliveries

   7 ARTICLE III   

REPRESENTATIONS AND WARRANTIES OF SELLERS

   8

Section 3.1

  

Organization of Sellers; Authority

   8

Section 3.2

  

Organization of the Companies

   8

Section 3.3

  

Capitalization of Companies; Ownership of Interests

   9

Section 3.4

  

No Conflict

   10

Section 3.5

  

Taxes

   10

Section 3.6

  

Real Property

   12

Section 3.7

  

Assumed Contracts

   13

Section 3.8

  

Environmental Matters

   13

Section 3.9

  

Compliance with Gaming Laws

   14

Section 3.10

  

Brokers

   14 ARTICLE IV   

REPRESENTATIONS AND WARRANTIES OF BUYER

   15

Section 4.1

  

Organization

   15

Section 4.2

  

Authority; No Conflict

   15

Section 4.3

  

Brokers

   16

Section 4.4

  

Release and Condition of the Property

   16



--------------------------------------------------------------------------------

          Page ARTICLE V   

COVENANTS

   18

Section 5.1

  

Shutdown of Operations; Closing of Hotel

   18

Section 5.2

  

Certain Pre-Closing Covenants

   19

Section 5.3

  

Cooperation; Notice; Cure

   21

Section 5.4

  

Access to Information

   21

Section 5.5

  

Regulatory Matters; Commercially Reasonable Efforts

   22

Section 5.6

  

Public Announcements

   26

Section 5.7

  

Further Assurances and Actions

   26

Section 5.8

  

Preparation and Filing of Tax Returns; Payment of Taxes

   27

Section 5.9

  

Cooperation on Tax Matters

   27

Section 5.10

  

Transfer Taxes

   27

Section 5.11

  

Employee Matters

   28

Section 5.12

  

Like-Kind Exchange

   28

Section 5.13

  

Insurance; Casualty, Condemnation

   29

Section 5.14

  

Purchase Price Adjustment on Relocations of Company Permits

   31

Section 5.15

  

No Use of Harrah’s Name; Customer Lists

   31

Section 5.16

  

Repair and Restoration of Company Real Property and Riverboats

   32

Section 5.17

  

Estoppel Certificates / Lessor Consents / Memo of Lease

   32

Section 5.18

  

Non Disturbance Agreements

   32

Section 5.19

  

Non-Permitted Title Exceptions

   33 ARTICLE VI   

CONDITIONS TO CLOSING AND CLOSING DATE

   33

Section 6.1

  

Conditions to Each Party’s Obligation to Effect the Closing

   33

Section 6.2

  

Additional Conditions to Obligations of Sellers

   33

Section 6.3

  

Additional Conditions to Obligations of Buyer

   34

 

- ii -



--------------------------------------------------------------------------------

          Page ARTICLE VII   

TERMINATION AND AMENDMENT

   34

Section 7.1

  

Termination

   34

Section 7.2

  

Effect of Termination

   35 ARTICLE VIII   

SURVIVAL; INDEMNIFICATION

   36

Section 8.1

  

Survival of Representations, Warranties, Covenants and Agreements

   36

Section 8.2

  

Indemnification

   37

Section 8.3

  

Procedure for Claims between Parties

   41

Section 8.4

  

Defense of Third-Party Claims

   42

Section 8.5

  

Resolution of Conflicts and Claims

   43

Section 8.6

  

Payment of Damages

   43

Section 8.7

  

Exclusive Remedy

   43 ARTICLE IX   

MISCELLANEOUS

   44

Section 9.1

  

Definitions

   44

Section 9.2

  

Notices

   52

Section 9.3

  

Interpretation

   52

Section 9.4

  

Headings

   53

Section 9.5

  

Entire Agreement; No Third-Party Beneficiaries

   53

Section 9.6

  

Severability

   53

Section 9.7

  

Assignment

   53

Section 9.8

  

Parties of Interest

   53

Section 9.9

  

Mutual Drafting

   54

Section 9.10

  

Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury

   54

Section 9.11

  

Counterparts

   55

Section 9.12

  

Strict Performance

   55

 

- iii -



--------------------------------------------------------------------------------

          Page

Section 9.13

  

Amendment

   55

Section 9.14

  

Extension; Waiver

   55

Section 9.15

  

Time of the Essence

   55

 

- iv -



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   

Escrow Agreement

Exhibit B   

Membership Interests Assignment

Exhibit C-1   

HSP Seller One Partnership Interests Assignment

Exhibit C-2   

HSP Seller Two Partnership Interests Assignment

Exhibit D   

FIRPTA Affidavit

SCHEDULES

   Schedule I   

Assumed Contracts

Schedule II   

Ownership of Interests

Schedule III   

Non-Permitted Title Exceptions

Schedule 2.4.1.4   

Resigning Directors and Officers

Schedule 4.4.3   

Third Party Reports and Disclosure Materials

Schedule 5.8.1   

Allocation of Purchase Price

Schedule 5.15.3   

Form of Customer Lists

 

- v -



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of May 26, 2006,
by and among Pinnacle Entertainment Inc., a Delaware corporation (“Buyer”),
Players LC, LLC, a Nevada limited liability company (“HLC Seller”), Players
Riverboat Management, LLC, a Nevada limited liability company (“HSP Seller
One”), Players Riverboat II, LLC, a Louisiana limited liability company (“HSP
Seller Two” and, together with HSP Seller One, the “HSP Sellers”) (HSP Sellers
and HLC Seller being collectively referred to herein as the “Sellers” or
“Selling Parties” and each individually a “Seller”), Harrah’s Lake Charles, LLC,
a Louisiana limited liability company (“HLC”), Harrah’s Star Partnership, a
Louisiana general partnership (“HSP” and, together with HLC, the “Companies,”
and each individually a “Company”), and Harrah’s Operating Company, Inc., a
Delaware corporation (“Harrah’s”). Capitalized terms used and not otherwise
defined herein have the meanings given to them in Section 9.1.1.

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

A. HLC Seller owns 100% of the issued and outstanding ownership and membership
interests (“Membership Interests”) in HLC.

B. HSP Seller One owns a 1% partnership interest in HSP (the “HSP Seller One
Interest”), HSP Seller Two owns a 99% partnership interest in HSP (the “HSP
Seller Two Interest” and, together with the HSP Seller One Interest, the
“Partnership Interests”; and, together with the Membership Interests, the
“Interests”), and collectively, the Partnership Interests represent 100% of the
issued and outstanding partnership interests in HSP.

C. Buyer acknowledges and agrees that the physical assets of the Companies,
including the Company Real Property and the improvements thereto, the
Riverboats, the Hotel and all of the personal property located thereon or
therein (collectively, the “Property”), have been damaged or destroyed by
Hurricane Rita or have been damaged since Hurricane Rita (and may be further
damaged in order to conduct salvage operations and the removal of the Riverboat
“Pride of Lake Charles”) and that it is the intention of the parties that the
Property is being acquired by Buyer on an “As Is, Where Is” basis, except as
provided in this Agreement. Furthermore, Buyer agrees that the casino businesses
of the Companies are not currently operating and that the Companies and Selling
Parties are not obligated to make such businesses operational and that the Hotel
is or will be closed by HLC as provided in Section 5.1 (Closing of Hotel).
Except as expressly provided otherwise in this Agreement, the parties are
entering into this Agreement based upon this understanding, which is reflected
in Section 4.4 as well as elsewhere herein.

D. Buyer and Sellers further acknowledge and agree that it is the intention of
the parties that Buyer shall acquire the Interests, that Buyer expects that the
Companies will own the Property, the Contracts listed on Schedule I hereto (the
“Assumed Contracts”), Company Permits and the Assumed Liabilities, but Buyer
expects that the Selling Parties and Harrah’s shall indemnify and hold Buyer
harmless from and against the Retained Liabilities (in accordance with and
subject to the provisions of Article VIII).

 

- 2 -



--------------------------------------------------------------------------------

E. Concurrently herewith, two Affiliates of Buyer (the “Biloxi Sellers”) have
entered into an Agreement for the Sale and Purchase of Real Estate, Assignment
of Leases and Joint Escrow Instructions dated as of May 26, 2006 (the “Biloxi
Sale Agreement”), with Grand Casinos of Mississippi, Inc. – Biloxi (the “Biloxi
Buyer”), pursuant to which, among other things, the Biloxi Sellers have agreed
to sell the Seller’s Real Property and the Casino Parking Shares (each as
defined in the Biloxi Sale Agreement), and to assign the Biloxi Sellers’
interests in the Leases (as defined in the Biloxi Sale Agreement) to the Biloxi
Buyer, and the Biloxi Buyer has agreed to purchase the Seller’s Real Property
and the Casino Parking Shares, and to assume the Biloxi Sellers’ interests in
the Leases, from the Biloxi Sellers upon the terms and subject to the conditions
set forth in the Biloxi Sale Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the parties
agree as follows:

ARTICLE I

PURCHASE AND SALE OF INTERESTS

Section 1.1 Sale of Interests by Sellers. Upon the terms and subject to the
conditions set forth in this Agreement, each Seller shall sell, assign,
transfer, convey and deliver to Buyer, and Buyer shall purchase and accept from
such Seller, the Interests set forth next to such Seller’s name on Schedule II
hereto, free and clear of any and all Encumbrances, for the consideration
specified below in Article II.

Section 1.2 Closing. Unless this Agreement has been terminated pursuant to
Section 7.1, upon the terms and subject to the conditions set forth in this
Agreement, the purchase and sale of the Interests (the “Closing”) shall take
place at 10:00 a.m., Pacific Time, not later than ten (10) Business Days after
the satisfaction (or, to the extent permitted by applicable law and this
Agreement, waiver) of the conditions set forth in Article VI (other than those
conditions to be satisfied or waived at the Closing) but in no event later than
October 15, 2006, at the offices of Harrah’s in Las Vegas, Nevada, or at such
other time, date or place agreed to in writing by Buyer and Sellers. The date on
which the Closing occurs is referred to in this Agreement as the “Closing Date.”

ARTICLE II

PURCHASE PRICE

Section 2.1 Purchase Price.

2.1.1 Purchase Price. Subject to the terms set forth herein, the aggregate
purchase price for the Interests (the “Purchase Price”) shall be a cash amount
equal to (a) Seventy Million Dollars ($70,000,000) in cash, plus or minus
(b) the Purchase Price Adjustment Amount. The parties agree to allocate the
Purchase Price (together with all applicable items) in accordance with
Section 5.8.1.

 

- 3 -



--------------------------------------------------------------------------------

2.1.2 Adjustments to Purchase Price. The Purchase Price shall be adjusted by the
following (without duplication) (the “Purchase Price Adjustment Amount”):

2.1.2.1 the Purchase Price shall be increased by the sum of:

(a) Prepaid Expenses. Unamortized prepaid expenses of the Companies under the
Assumed Contracts as of the Closing Date;

(b) Taxes. Prepaid real and personal property Taxes and special assessments, if
any, of the Companies related to the Property that are attributable to periods
on and after the Closing Date;

(c) Rent. Prepayments of rent under the Lease Documents for the current month
attributable to periods on and after the Closing Date; and

(d) Settlement and Management Agreements. Prepayment of annual installments or
monthly payments payable under the City Settlement Agreement and the Parking Lot
Management Agreement attributable to periods on or after the Closing Date.

2.1.2.2 the Purchase Price shall be decreased by the sum of:

(a) Utility Charges. Utility charges for telephone, gas, electricity, sewer,
water and other services of the Companies for the current billing period
prorated for the period up to, but not including, the Closing Date;

(b) Accrued Expenses. Accrued expenses under the Assumed Contracts that are
attributable to the period up to, but not including, the Closing Date and that
are to be paid by the Companies or Buyer on or after the Closing Date;

(c) Taxes. Unpaid real and personal property Taxes and special assessments, if
any, of the Companies related to the Property that are attributable to periods
up to, but not including, the Closing Date and that are to be paid by the
Companies or Buyer on or after the Closing Date; and

(d) Settlement and Management Agreements. Unpaid annual installments or monthly
payments payable under the City Settlement Agreement and the Parking Lot
Management Agreement that are attributable to periods up to, but not including,
the Closing Date and that are to be paid by the Companies or Buyer on or after
the Closing Date; provided, however, that Buyer shall in all events receive a
credit against the Purchase Price of One Million Dollars ($1,000,000.00).

Section 2.2 Deposit; Closing Payment.

2.2.1 Within three (3) Business Days of the execution of this Agreement, Buyer
shall deliver Three Million Five Hundred Thousand Dollars ($3,500,000) (the
“Deposit”) to the Escrow Agent pursuant to an escrow agreement in substantially
the form attached hereto as Exhibit A (the “Escrow Agreement”) executed and
delivered by each of Buyer, Sellers and the Escrow Agent. All interest earned on
the Deposit prior to the Closing or the termination of this

 

- 4 -



--------------------------------------------------------------------------------

Agreement shall accrue to the benefit of Buyer. Upon the Closing, the Deposit
(together with any interest earned thereon) shall be credited against the
Purchase Price and the Deposit (together with any interest earned thereon) shall
be paid to the Sellers in accordance with the Allocation, and shall be promptly
released by the Escrow Agent to Sellers pursuant to this Section 2.2.1 and the
terms of the Escrow Agreement. Upon a termination of this Agreement (other than
pursuant to the Closing), the Deposit (together with any interest earned
thereon) shall be disbursed in accordance with Section 7.2.4.

2.2.2 Not later than five (5) Business Days prior to the Closing Date, Sellers
shall provide to Buyer a statement (the “Preliminary Closing Schedule”) setting
forth Sellers’ estimate of the Purchase Price Adjustment Amount and accompanied
by such information set forth in reasonable detail as is sufficient to reflect
how Sellers made such determinations and calculations.

2.2.3 Disputes. If Buyer shall disagree with any calculations set forth in the
Preliminary Closing Schedule or any element of Seller’s estimate of the Purchase
Price Adjustment Amount, it shall notify Seller of such disagreement in writing
within two (2) Business Days after its receipt of the Preliminary Closing
Schedule which notice shall set forth in reasonable detail the particulars of
such disagreement and Buyer’s estimate of the Purchase Price Adjustment Amount.
In the event that Buyer provides no such notice of disagreement within such two
(2) Business Day period, Seller’s estimate of the Purchase Price Adjustment
Amount shall be deemed the “Estimated Purchase Price Adjustment” for all
purposes of this Article II. If, however, Buyer provides a timely notice of
disagreement to Sellers, Buyer and Sellers shall use their commercially
reasonable efforts for a period of two (2) Business Days to resolve any
disagreements with respect to the Preliminary Closing Schedule and the
calculation of the estimated Purchase Price Adjustment Amount. If, at the end of
such period, Buyer and Sellers are unable to resolve such disagreements,
(i) Buyer’s estimate of the Purchase Price Adjustment Amount shall be deemed the
“Estimated Purchase Price Adjustment” for purposes of the Closing, and
(ii) Buyer shall promptly deposit the difference between Seller’s estimate of
the Purchase Price Adjustment and the Estimated Purchase Price Adjustment into
an interest-bearing escrow account (“Escrow Account”) with the Escrow Agent, to
be disbursed to Buyer or Sellers following the Closing in accordance with
Section 2.3.3.

2.2.4 The “Closing Payment” shall be a cash amount equal to (i) Seventy Million
Dollars ($70,000,000), minus (ii) the Deposit, plus interest thereon, plus or
minus (iii) the Estimated Purchase Price Adjustment amount.

2.2.5 Purchase Price Allocation. The Purchase Price (together with all
applicable items) shall be allocated as set forth in Schedule 5.8.1, attached
hereto.

Section 2.3 Post-Closing Reconciliation.

2.3.1 Within forty-five (45) days after the Closing Date, Buyer will prepare and
deliver to Sellers a statement (the “Final Closing Schedule”) setting forth
Buyer’s determination of the Purchase Price Adjustment Amount, which Final
Closing Schedule shall be accompanied

 

- 5 -



--------------------------------------------------------------------------------

by such information set forth in reasonable detail as is sufficient to reflect
how Buyer made such determinations and calculations.

2.3.2 Disputes. If Sellers shall disagree with any calculation set forth in the
Final Closing Schedule or any element of the Purchase Price Adjustment Amount
relevant thereto including the Estimated Purchase Price Adjustment, it shall
notify Buyer of such disagreement in writing within thirty (30) days after its
receipt of the Final Closing Schedule which notice shall set forth in reasonable
detail the particulars of such disagreement. In the event that Sellers provide
no such notice of disagreement within such thirty (30) day period, Sellers shall
be deemed to have accepted the Final Closing Schedule and the calculation of the
Purchase Price Adjustment Amount delivered by Buyer, which shall be final,
binding and conclusive for all purposes hereunder. In the event any such notice
of disagreement is timely provided by Sellers, Buyer and Sellers shall use their
commercially reasonable efforts for a period of thirty (30) days (or such longer
period as they may mutually agree) to resolve any disagreements with respect to
the Final Closing Schedule and the calculation of the Purchase Price Adjustment
Amount. If, at the end of such period, they are unable to resolve such
disagreements, Buyer and Sellers jointly shall select an independent auditor of
recognized national standing (who is not rendering, and during the preceding two
(2) year period has not rendered, services to Buyer or the Sellers or any of
their respective Affiliates) to resolve any remaining disagreements. If Buyer
and Sellers are unable to jointly select such independent auditor within ten
(10) calendar days after such thirty (30) day period, each party shall select an
independent auditor of recognized national standing and each such selected
independent auditor shall select a third independent auditor of recognized
national standing (who is not rendering, and during the preceding two (2) year
period has not rendered, services to Buyer or the Sellers or any of their
respective Affiliates) (such selected independent auditor whether pursuant to
this or the preceding sentence, the “Auditor”). In connection with the
resolution of any remaining disagreements submitted to the Auditor, the Auditor
shall have access to all documents, records, workpapers, facilities and
personnel reasonably necessary to perform its function as the Auditor shall
determine. Buyer and the Sellers shall use their commercially reasonable efforts
to cause the Auditor to make its determination to what extent (if any) the
Purchase Price Adjustment Amount determination requires adjustment within thirty
(30) calendar days of its selection. The determination by the Auditor of the
Final Closing Schedule shall be final, binding and conclusive on the parties.
The fees and expenses of the Auditor shall be borne by Buyer and Sellers
equally. The date on which the Final Closing Schedule is finally determined in
accordance with this Section 2.3.2 is referred to as the “Determination Date.”

2.3.3 Payment. Within five (5) Business Days after the Determination Date:

2.3.3.1 if the Purchase Price Adjustment Amount is greater than the Estimated
Purchase Price Adjustment Amount, then Buyer shall pay the difference (the
“Additional Payment”) to Sellers by one or both of the following, in Buyer’s
sole and absolute discretion: (A) by written instructions to the Escrow Agent to
disburse all or a portion of the funds in the Escrow Account to Sellers, and
(B) by wire transfer of immediately available funds to an account designated in
writing by Sellers; provided, that Buyer and Sellers hereby

 

- 6 -



--------------------------------------------------------------------------------

acknowledge and agree that following payment in full by Buyer of the Additional
Payment, any remaining amounts in the Escrow Account shall be promptly returned
to Buyer; and

2.3.3.2 if the Purchase Price Adjustment Amount is less than the Estimated
Purchase Price Adjustment Amount, then Sellers shall pay to Buyer the difference
by wire transfer of immediately available funds to an account designated in
writing by Buyer, and all funds in the Escrow Account shall be promptly returned
to Buyer.

Section 2.4 Closing Deliveries.

2.4.1 Sellers will deliver or cause to be delivered to Buyer on the Closing
Date:

2.4.1.1 a Bill of Sale and Assignment of Interests conveying the Membership
Interests to Buyer substantially in the form attached hereto as Exhibit B (the
“Membership Interests Assignment”), duly executed by HLC Seller;

2.4.1.2 a Bill of Sale and Assignment of Interests conveying the HSP Seller One
Interest to Buyer or an Affiliate of Buyer substantially in the form attached
hereto as Exhibit C-1 (the “HSP Seller One Partnership Interests Assignment”),
duly executed by HSP Seller One;

2.4.1.3 a Bill of Sale and Assignment of Interests conveying the HSP Seller Two
Interest to Buyer or an Affiliate of Buyer substantially in the form attached
hereto as Exhibit C-2 (the “HSP Seller Two Partnership Interests Assignment”),
duly executed by HSP Seller Two;

2.4.1.4 the resignations of the directors, officers and managers of the
Companies effective as of the Closing Date, as applicable, of the persons named
on Schedule 2.4.1.4;

2.4.1.5 the certificate required by Section 6.3.1;

2.4.1.6 affidavits executed by Harrah’s and any required Affiliates of Harrah’s
that satisfy the requirements of Section 1445 of the Code in the form attached
as Exhibit D (“FIRPTA Affidavit”);

2.4.1.7 the Letter Agreement required under Section 5.14; and

2.4.1.8 Sellers will deliver to the title company a reasonable and customary
owner’s affidavit that is sufficient to remove the standard printed title
exceptions.

2.4.2 Buyer will deliver to Sellers on the Closing Date:

2.4.2.1 the Closing Payment by wire transfer of immediately available funds to
an account (or accounts) designated by the Sellers pursuant to written
instructions delivered to Buyer at least three (3) Business Days prior to the
Closing;

 

- 7 -



--------------------------------------------------------------------------------

2.4.2.2 the Letter Agreement required under Section 5.14.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

The Selling Parties represent and warrant to Buyer that the statements contained
in this Article III are true and correct except as set forth herein and in the
disclosure letter delivered by the Sellers to Buyer on the date of this
Agreement (the “Disclosure Letter”). For the avoidance of doubt, any reference
to an exception to a representation or warranty contained anywhere in any
Section or subsection of this Article III shall be construed to apply to each
and every sentence and phrase contained in such Section or subsection to the
extent the relevance to such other sentences and phrases is reasonably apparent
from the text of the disclosure in the Disclosure Letter.

Section 3.1 Organization of Sellers; Authority. Each Seller is a limited
liability company duly organized, validly existing and in good standing under
the Laws of their respective state of formation. Each Seller has the requisite
limited liability company power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions to which it is a party that are contemplated by this Agreement.
This Agreement and each ancillary agreement to which such Seller is a party have
been duly executed and delivered by such Seller and, assuming such agreements
constitute the valid and binding obligations of the other parties thereto,
constitute the legal, valid and binding obligations of such Seller, enforceable
against such Seller in accordance with their terms, except as enforcement may be
limited by general principles of equity, whether applied in a court of law or a
court of equity, and by bankruptcy, insolvency, moratorium or other similar Laws
affecting creditor’s rights and remedies generally.

Section 3.2 Organization of the Companies. HLC is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Louisiana and has all requisite power and authority to own, lease and
operate its properties to carry on its business as now being conducted. HSP is a
general partnership duly organized, validly existing and in good standing under
the Laws of the State of Louisiana and has all requisite power and authority to
own, lease and operate its properties to carry on its business as now being
conducted. Except as set forth on Section 3.2 of the Disclosure Letter, each
Company is duly qualified or licensed to do business, and is in good standing,
under the Laws of the State of Louisiana. Sellers have delivered to Buyer a true
and correct copy of the partnership agreement, articles of organization, limited
liability company agreement or other governing documents of each of the
Companies (collectively, the “Organizational Documents”), in each case as
amended to the date of this Agreement. Neither Company is in violation of its
Organizational Documents. True, correct and complete copies of all minute books
or other corresponding records of organizational actions of each of the
Companies have been made available to Buyer. None of the Organizational
Documents of the Companies contain any provision that would limit or otherwise
restrict the ability of Buyer, following the Closing, from owning or operating
the Companies. Neither Company, directly or indirectly, owns any equity or
similar interest in, or any interest

 

- 8 -



--------------------------------------------------------------------------------

convertible into or exchangeable or exercisable for, any corporation,
partnership, limited liability company, joint venture or other business
association or entity.

Section 3.3 Capitalization of Companies; Ownership of Interests.

3.3.1 The Membership Interests represent all of the issued and outstanding
Equity Interests of HLC, all of which are duly authorized, validly issued, fully
paid and nonassessable, were not issued in violation of any preemptive rights
created by applicable Laws, HLC’s Organizational Documents or any Contract and
the issuance thereof was in compliance with all applicable Laws. The Partnership
Interests represent all of the issued and outstanding Equity Interests of HSP,
all of which are duly authorized, validly issued, fully paid and nonassessable,
were not issued in violation of any preemptive rights created by applicable
Laws, HSP’s Organizational Documents or any Contract and the issuance thereof
was in compliance with all applicable Laws. There are no outstanding or
authorized profit participation or any other contractual rights the value of
which is derived from the financial performance of the Company or the value of
Equity Interests of the respective Companies. There is no liability for, or
obligation with respect to, any dividends, distributions or similar
participation interests declared or accumulated but unpaid with respect to any
Interests. There are no obligations, contingent or otherwise, of either of the
Companies to repurchase, redeem or otherwise acquire any of the Interests or to
provide funds to or make any material investment (in the form of a loan, capital
contribution or otherwise) in any entity other than guarantees of bank
obligations or indebtedness for borrowed money entered into in the ordinary
course of business.

3.3.2 There are no (i) options, warrants or other rights, agreements,
arrangements or commitments to which either of the Companies is a party, or by
which either of the Companies is bound, relating to the issued or unissued
Equity Interests of either of the Companies, (ii) securities convertible into or
exchangeable for Equity Interests of either of the Companies, (iii) obligations
of either of the Companies to issue or sell any Equity Interests, or securities
convertible into or exchangeable for Equity Interests in, either of the
Companies or (iv) bonds, debentures, notes or other indebtedness of either of
the Companies having voting rights (or convertible into securities having such
rights) issued and outstanding. There are no voting trusts, proxies or other
voting agreements or understandings to which either of the Companies is a party
or by which either of them are bound with respect to the issued or unissued
Equity Interests of the Companies.

3.3.3 Schedule II sets forth all owners of Interests in each of the Companies
and the number of Interests owned by each Seller. The Sellers own all of the
issued and outstanding Interests. None of the Interests were certificated and no
evidences of ownership were ever issued by the Companies for the Interests. No
Seller is a party to any option, warrant, purchase right, or other Contract or
commitment (other than this Agreement) obligating such Seller to sell, transfer,
pledge or otherwise dispose of any Interests of either Company. No Seller is a
party to any voting trust, proxy or other agreement or understanding with
respect to the voting of any Interests of either Company. Upon the Closing,
Buyer shall own all of the Interests of the Companies free and clear of all
security interests, Liens and Encumbrances.

 

- 9 -



--------------------------------------------------------------------------------

Section 3.4 No Conflict.

3.4.1 Other than as disclosed in Section 3.4.1 of the Disclosure Letter, the
execution and delivery of this Agreement by Sellers and the Companies does not,
and the consummation by Sellers of the sale of the Interests to Buyer
contemplated by this Agreement will not, (i) conflict with, or result in any
violation or breach of, any provision of the articles of organization, limited
liability agreement, partnership agreement or other organizational documents of
Sellers or the Organizational Documents, (ii) result in any violation or breach
of, or constitute (with or without notice or lapse of time, or both) a material
default (or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any material benefit) under, or require a consent or
waiver under, any of the terms, conditions or provisions of any note, bond,
trust agreement, mortgage, indenture, lease, contract or other agreement,
instrument or obligation to which a Seller is a party or by which such Seller or
any of its properties or assets may be bound, or (iii) subject to the
governmental filings and other matters referred to in Section 3.4.2, conflict
with or violate in any material respect any permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to a Seller or Company or any of their respective properties or
assets, except in the case of clauses (ii) and (iii) for any such conflicts,
violations, defaults, terminations, cancellations or accelerations which would
not materially impair or delay the Closing.

3.4.2 To Sellers’ knowledge, no consent, approval, permit, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency, commission, gaming authority or other governmental entity
or instrumentality (“Governmental Entity”) is required by or with respect to a
Seller or Company in connection with the execution and delivery of this
Agreement or any ancillary agreement by Sellers or the Companies identified in
Section 3.4.2 of the Disclosure Letter or the consummation by Sellers or the
Companies of the transactions contemplated hereby and thereby, except for
(i) the filing of the pre-merger notification report under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (“HSR Act”), (ii) the LGCB
Approval, registrations, and (iii) other than required by the provisions of
subparagraph (ii) above and the HLC Berth Approval, such consents, approvals,
orders, authorizations, certifications, permits, registrations, declarations and
filings pertaining to the relocation and condition of the Riverboats or
certification of vessel financial responsibility, provided, however, that the
covenants, approvals, orders, authorizations and other actions set forth in this
subparagraph (iii) shall not be a condition to Closing hereunder and shall be
the responsibilities of Buyer to obtain.

Section 3.5 Taxes. Except as set forth in Section 3.5 of the Disclosure Letter:

3.5.1 HLC has been properly classified as an entity disregarded as an entity
separate from its owner within the meaning of Treasury Regulations
Section 301.7701-3(b)(1)(ii) at all times since January 1, 2003 and is not a
successor to any other person or entity. HLC’s owner for such purposes has been
Harrah’s, and for such Federal and applicable Louisiana Tax purposes HLC’s
activities have been treated in the same manner as a division of Harrah’s and
HLC’s assets and liabilities have been treated as assets and liabilities of
Harrah’s, at all times since January 1, 2003. Prior to January 1, 2003, HLC was
properly classified as an association

 

- 10 -



--------------------------------------------------------------------------------

taxable as a corporation within the meaning of Treasury Regulations
Section 301.7701-2(b)(2) at all times since its inception and was not a
successor to any other person or entity. HSP has been properly classified as an
entity disregarded as an entity separate from its owner within the meaning of
Treasury Regulations Section 301.7701-3(b)(1)(ii) at all times since January 1,
2003 and is not a successor to any other person or entity. HSP’s owner for such
purposes has been Harrah’s, and for such Federal and applicable Louisiana Tax
purposes HSP’s activities have been treated in the same manner as a division of
Harrah’s and HSP’s assets and liabilities have been treated as assets and
liabilities of Harrah’s, at all times since January 1, 2003. Prior to January 1,
2003, HSP was properly classified as a “partnership” within the meaning of
Treasury Regulations Section 301.7701-3(b)(1)(i) at all times since its
inception and was not a successor to any other person or entity.

3.5.2 All Tax Returns required to be filed with respect to (including without
limitation with respect to the income, business, or activities of) the
Companies, either separately or as part of a consolidated, combined or unitary
group, have been timely filed with the appropriate Governmental Entity. All such
Tax Returns are true, correct and complete in all material respects. None of the
Companies or their Affiliates is currently the beneficiary of any extension of
time to file any such Tax Return. All Taxes that have become due with respect to
(including without limitation with respect to the income, business, or
activities of) the Companies have been timely paid (whether or not shown on a
Tax Return). The Companies have delivered (or as soon as practicable following
the date of this Agreement will deliver) to Buyer true, correct and complete
copies of all Tax Returns of the Companies relating to any open Tax Periods of
the Companies.

3.5.3 The Companies have timely paid all Taxes (whether or not shown on a Tax
Return) that have become due. Each of the Companies is in compliance with, and
their records contain all information and documents necessary to comply with,
all applicable information reporting and Tax withholding requirements under
federal, state and local Laws. All Taxes that the Companies are or were required
by Law to withhold or collect have been duly withheld or collected and, to the
extent required, have been timely paid to the proper Governmental Entity. The
Companies have properly requested, received and retained all necessary exemption
certificates and other documentation supporting any claimed exemption or waiver
of Taxes on sales or other transactions as to which the Companies would have
been obligated to collect or withhold Taxes.

3.5.4 There are currently no deficiencies for Taxes that have been claimed,
proposed or assessed against any of the Companies (or against Harrah’s or any of
its Affiliates with respect to the income, business, or activities of the
Companies), nor are there any ongoing, pending or threatened claims, audits,
investigations, examinations, or subpoenas or requests for information relating
to any Liability in respect of Taxes of any Company (or of Harrah’s or any of
its Affiliates with respect to the income, business, or activities of any
Company), nor are there any matters under discussion with any Governmental
Entity with respect to Taxes of any Company (or of Harrah’s or any of its
Affiliates with respect to the income, business, or activities of any Company).
No power of attorney has been executed by or on behalf of the Companies with
respect to any matters relating to Taxes that is currently in force, and no
extension or waiver

 

- 11 -



--------------------------------------------------------------------------------

of a statute of limitations relating to Taxes is in effect with respect to
(including without limitation with respect to the income, business, or
activities of) the Companies. No claim has ever been made by any Governmental
Entity in a jurisdiction where a Company does not file Tax Returns that such
Company is or may be subject to taxation in that jurisdiction.

3.5.5 Neither of the Companies has requested or received any ruling from any
Governmental Entity, or signed any binding agreement with any Governmental
Entity, that would increase the Tax liability of either of the Companies for any
Post-Closing Tax Period. Neither of the Companies will be required to recognize
for Tax purposes in a Post-Closing Tax Period any income or gain that would
otherwise have been required to be recognized under the accrual method of
accounting in a Pre-Closing Tax Period as a result of any of the Companies
making a change in method of accounting or otherwise deferring the recognition
of income or gain to a Post-Closing Tax Period as a result of the accounting
method used in a Pre-Closing Tax Period.

3.5.6 There are no Liens for Taxes (other than for current Taxes not yet due and
payable) upon any of the assets of the Companies.

3.5.7 Notwithstanding the inclusion of the taxable income of the Companies in
the consolidated federal income tax return of Harrah’s Entertainment, Inc.
and/or the state income tax returns of Harrah’s Entertainment, Inc., neither of
the Companies has been a member of any affiliated group of corporations which
has filed a combined, consolidated or unitary income Tax Return for federal,
state, local or foreign Tax purposes (except that (i) from its inception until
its acquisition by Harrah’s and Harrah’s Affiliates, HLC was a member of such an
affiliated group the common parent of which was Players International, Inc. and
(ii) from such acquisition until December 31, 2002, HLC was a member of such an
affiliated group the common parent of which was Harrah’s Entertainment, Inc.).
Notwithstanding anything to the contrary expressed or implied in this Agreement,
neither of the Companies is liable for the Taxes of any Person under Treasury
Regulation Section 1.1502-6 or any similar provision of state, local or foreign
Law, as a transferee or successor, by contract, or otherwise.

3.5.8 There are no Tax sharing, indemnity, allocation or similar agreements in
effect as between either of the Companies (or any predecessors thereof), on the
one hand, and any other Person, on the other hand. Neither of the Companies has
any contractual obligations to indemnify any other Person with respect to Taxes.

3.5.9 Neither of the Companies is subject to liability for the Taxes of any
Person (other than itself).

3.5.10 Harrah’s is not a “foreign person” within the meaning of Section 1445 of
the Code.

Section 3.6 Real Property.

3.6.1 Section 3.6.1 of the Disclosure Letter sets forth (i) a correct and
complete list of all real property owned by the Companies, or either of them
(each such property, a

 

- 12 -



--------------------------------------------------------------------------------

“Company Owned Property”) and (ii) a correct and complete list of all real
property leased or occupied pursuant to written occupancy agreements by the
Companies, or either of them, as tenant, lessee, sub-lessee, licensee, manager,
or otherwise (each such leased property, a “Company Leased Property”). Company
Owned Property and Company Leased Property are referred to herein collectively
as the “Company Real Property” and shall include any buildings, structures and
improvements currently located thereon.

3.6.2 Correct and complete copies of the leases and other binding documents
between the Companies or either of them and the lessors in the Companies’
possession under which the Company Leased Property is occupied (the “Lease
Documents”) by the Companies, or either of them, have been provided to Buyer and
are listed on Section 3.6.2 of the Disclosure Letter.

3.6.3 To Sellers’ knowledge and except as set forth in Section 3.6.3 of the
Disclosure Letter, the Lease Documents are unmodified and in full force and
effect, there are no other agreements, written or oral, between the Companies,
or either of them, and any third parties, claiming any interest in the Company
Leased Property or otherwise relating to the use and occupancy of the Company
Leased Property, and neither Company is in material default under the Lease
Documents.

3.6.4 To Sellers’ knowledge as of the date of this Agreement, there are no
material commitments to, or material agreements with, any Governmental Entity or
agency (federal, state or local) affecting the use or ownership of the Company
Real Property which are not described in the Disclosure Letter or herein other
than zoning, land use, certificates of occupancy, business licenses/permits and
other customary development and use agreements governing the Property.

Section 3.7 Assumed Contracts. To the Sellers’ knowledge, except as set forth in
Section 3.7 of the Disclosure Letter, the Companies have delivered or made
available to Buyer full copies of all written Assumed Contracts, together with
all amendments thereto, and accurate descriptions of all material terms of all
oral Assumed Contracts or written Assumed Contracts that Sellers do not have
copies of, and there is no material current breach or violation of or default by
either of the Companies under any of the Assumed Contracts, which has not been
waived. To the extent that Sellers or Buyer discover, after execution of this
Agreement, an additional pre-existing Contract that is not listed as an Assumed
Contract and that i) does not involve payments by the Companies, or either of
them, in excess of $20,000 (considered in the aggregate with all other such
Contracts) and does not contain a term extending 90 days beyond the Closing
Date, and ii) which cannot be or which Buyer does not want to be cancelled, as
provided herein, and which relates to the Property or its maintenance or
operation, such Contract shall be added to the Assumed Contracts for all
purposes herein.

Section 3.8 Environmental Matters. To Seller’s knowledge, neither of the
Companies (a) has entered into or agreed to any consent decree or order or is
subject to any judgment, decree or judicial order relating to compliance with
Environmental Laws, Environmental Permits or the investigation, sampling,
monitoring, treatment, remediation, removal or cleanup of Hazardous Substances,
unless the obligations of such consent decree, order, judgment or judicial order
have

 

- 13 -



--------------------------------------------------------------------------------

been performed or extinguished and, to the knowledge of the Sellers, no
investigation, litigation or other proceeding is pending or threatened in
writing with respect thereto, or (b) has received written notice from any third
party of any pending or threatened claim by such third party against either of
the Companies for any Liability under any Environmental Law (or otherwise
relating to any Hazardous Substance) arising under any indemnity or other
agreement.

Section 3.9 Compliance with Gaming Laws.

3.9.1 Except as set forth in Section 3.9.1 of the Sellers’ Disclosure Letter,
during the period that the Companies were owned by Sellers or their Affiliates
prior to Hurricane Rita, the Companies and each of their respective directors,
officers and Persons performing management functions similar to officers held
all material permits, registrations, findings of suitability, licenses,
variances, exemptions, certificates of occupancy, orders and approvals under the
Company Gaming Laws, the Merchant Marine Act of 1920 and the Shipping Act of
1916 and Certificates of Inspection issued by the U.S. Coast Guard, necessary to
conduct the gaming business and operations of each of the Companies under the
Companies Gaming Licenses in the manner conducted by the Companies prior to
Hurricane Rita (each, a “Company Permit” and collectively, the “Company
Permits”). Each of the Companies and their respective directors, officers and
Persons performing management functions similar to officers were, during the
period that the Companies were owned by Sellers or their Affiliates prior to
Hurricane Rita, in compliance with the terms of the Company Permits in all
material respects. Except as disclosed in Section 3.9.1 of the Disclosure
Letter, during the period that the Companies were owned by Sellers or their
Affiliates prior to Hurricane Rita, the respective gaming businesses of each of
the Companies were not conducted in material violation of the Company Gaming
Laws nor had either of the Companies received any written notice of any
investigation or review by any Governmental Entity with respect to either of the
Companies Gaming Licenses.

3.9.2 To Sellers’ knowledge, during the period that the Companies were owned by
sellers or their Affiliates, no event occurred prior to Hurricane Rita which
could reasonably be likely to result in the revocation, non-renewal,
modification, suspension, limitation or termination of any of the Company Gaming
Licenses that currently are in effect.

3.9.3 Except as disclosed in Section 3.9.3 of the Disclosure Letter, neither of
the Companies nor any of their respective directors, officers, key employees or
persons performing management functions similar to officers has received any
written claim, demand, notice, complaint, court order or administrative order
from any Governmental Entity in the past three (3) years asserting or indicating
a violation of any the Company Gaming Laws which resulted in fines or penalties.
Except as disclosed in Section 3.9.3 of the Disclosure Letter, since the
Companies have been owned by the Sellers or their Affiliates, neither of the
Companies has suffered a suspension or revocation of any Company Permit held
under the Company Gaming Laws.

Section 3.10 Brokers. None of the Selling Parties or any of their respective
officers, directors, employees or Affiliates have employed any broker, financial
advisor or finder or incurred any liability for any brokerage fees, commissions
or finder’s fees in connection with the transactions contemplated by this
Agreement.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Sellers that the statements contained in
this Article IV are true and correct.

Section 4.1 Organization. Buyer is duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as now being conducted and as
proposed to be conducted prior to the Closing. Buyer is duly qualified or
licensed to do business, and is in good standing, in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of the
business conducted by it makes such qualification, licensing or good standing
necessary, except where the failure to be so qualified, licensed or in good
standing would not materially impair or delay the Closing.

Section 4.2 Authority; No Conflict.

4.2.1 Buyer has all requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions to which it is a party that are contemplated by this Agreement.
The execution and delivery of this Agreement by Buyer and the consummation by
Buyer of the transactions to which it is a party that are contemplated by this
Agreement by Buyer have been duly authorized by all necessary corporate action
on the part of Buyer and no other corporate proceedings on the part of the
Company, and no stockholder votes are necessary, to authorize this Agreement and
any ancillary agreements or to consummate the transactions contemplated hereby
or thereby. This Agreement has been duly executed and delivered by Buyer and
constitutes the valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms, except as enforcement may be limited by general
principles of equity, whether applied in a court of law or a court of equity,
and by bankruptcy, insolvency, moratorium or other similar Laws affecting
creditor’s rights and remedies generally.

4.2.2 The execution and delivery of this Agreement by Buyer does not, and the
consummation by Buyer of the transactions to which it is a party that are
contemplated by this Agreement will not, (i) conflict with, or result in any
violation or breach of, any provision of the certificate of incorporation or
bylaws of Buyer, (ii) result in any violation or breach of, or constitute (with
or without notice or lapse of time, or both) a default (or give rise to a right
of termination, cancellation or acceleration of any obligation or loss of any
material benefit) under, or require a consent or waiver under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, contract
or other agreement, instrument or obligation to which Buyer or any of its
Subsidiaries is a party or by which any of them or any of their properties or
assets may be bound, or (iii) subject to the governmental filings and other
matters referred to in Section 4.2.3, conflict with or violate any permit,
concession, franchise, license, judgment, order, decree, statute, Law,
ordinance, rule or regulation applicable to Buyer or any of its Subsidiaries or
any of its or their properties or assets, except in the case of clauses (ii) and
(iii) for any such conflicts, violations, defaults, terminations, cancellations
or accelerations which would not materially impair or delay the Closing.

 

- 15 -



--------------------------------------------------------------------------------

4.2.3 To Buyer’s knowledge, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Buyer or any of its Subsidiaries in connection with the
execution and delivery of this Agreement and the ancillary agreement by Buyer or
the consummation by Buyer or its Subsidiaries of the transactions to which it is
or they are a party that are contemplated hereby or thereby, except for (i) the
filing of the pre-merger notification report under the HSR Act, (ii) the LGCB
Approval, and (iii) other than required by the provisions of subparagraph
(ii) above and the HLC Berth Approval, such consents, approvals, orders,
authorizations, certifications, permits, registrations, declarations and filings
pertaining to the relocation and condition of the Riverboats or certification of
vessel financial responsibility, provided, however, that the consents,
approvals, orders, authorizations and other actions set forth in this
subparagraph (iii) shall not be a condition to Closing hereunder and shall be
the responsibility of Buyer to obtain.

Section 4.3 Brokers. None of Buyer, any of its Subsidiaries, or any of their
respective officers, directors or employees have employed any broker, financial
advisor or finder or incurred any liability for any brokerage fees, commissions
or finder’s fees in connection with the transactions contemplated by this
Agreement.

Section 4.4 Release and Condition of the Property.

4.4.1 Sole Reliance. Buyer is relying solely upon its own inspection,
investigation and analyses of the Property in purchasing the Interests and is
not relying in any way upon the representations, statements, agreements,
warranties, studies, reports, descriptions, guidelines or other information or
material furnished by the Companies, the Selling Parties, Harrah’s or their
Representatives, whether oral or written, express or implied, of any nature
whatsoever regarding the physical condition of the Property, except that Buyer
is relying upon the express representations, warranties, covenants, indemnities
and other obligations of Selling Parties and Harrah’s expressly set forth in
this Agreement, including, without limitation, those set forth in Articles III,
V and VIII.

4.4.2 As-Is, Where-Is.

4.4.2.1 BUYER ACKNOWLEDGES AND AGREES WITH THE SELLERS THAT AS A RESULT OF
BUYER’S ACQUISITION OF THE INTERESTS, BUYER SHALL INDIRECTLY ACQUIRE ALL OF THE
COMPANIES’ RIGHT, TITLE AND INTEREST IN AND TO THE PROPERTY, AND SUCH PROPERTY
IS BEING ACQUIRED IN AN “AS-IS,” “WHERE-IS” CONDITION “WITH ALL FAULTS” RELATING
TO THE PHYSICAL CONDITION OF THE PROPERTY AND SPECIFICALLY AND EXPRESSLY WITHOUT
ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO THE PHYSICAL CONDITION OF
THE PROPERTY, EITHER EXPRESS OR IMPLIED, OF ANY KIND, NATURE, OR TYPE WHATSOEVER
FROM OR ON BEHALF OF THE COMPANIES OR THE SELLING PARTIES, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ARTICLES
III, V AND VIII.

 

- 16 -



--------------------------------------------------------------------------------

4.4.2.2 Buyer acknowledges that the condition of the Property for purposes of
Section 4.4 includes the following: (A) the quality, nature, adequacy or
physical condition of the Property including, but not limited to, the structural
elements, foundation, roof, appurtenances, access, landscaping, parking
facilities or the electrical, mechanical, HVAC, plumbing, sewage or utility
systems, facilities or appliances at the Property, if any; (B) the quality,
nature, adequacy or physical condition of soils, sub-surface support or ground
water at the Property; (C) the existence, quality, nature, adequacy or physical
condition of any utilities serving the Property, or access thereto; (D) the
qualification or feasibility of the Company Real Property as a gaming site;
(E) the zoning classification, use or other legal status of the Property;
(F) the Property’s compliance with any applicable building codes and setback
requirements; or (G) the quality of any labor or materials relating in any way
to the Property.

4.4.2.3 BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS SET FORTH IN THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO ARTICLES III, V AND VIII OF THIS
AGREEMENT, THE SELLING PARTIES HAVE NOT, DO NOT AND WILL NOT MAKE ANY WARRANTIES
OR REPRESENTATIONS, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, WITH
RESPECT TO ANY WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY, OPERABILITY
OR FITNESS FOR A PARTICULAR USE, OR WITH RESPECT TO THE VALUE, PROFITABILITY OR
MARKETABILITY OF THE PROPERTY. TO THE EXTENT INCONSISTENT WITH THE TERMS OF THIS
AGREEMENT, BUYER EXPRESSLY WAIVES I) THE WARRANTY AGAINST EVICTION OR OF FITNESS
FOR A PARTICULAR PURPOSE AND THE WARRANTY AGAINST REDHIBITORY VICES AND DEFECTS,
WHETHER APPARENT OR LATENT, IMPOSED BY LOUISIANA CIVIL CODE ARTICLES 2475 AND
2500 AND II) ANY RIGHTS IT MAY HAVE IN REDHIBITION OR TO A REDUCTION OF PURCHASE
PRICE PURSUANT TO LOUISIANA CIVIL CODE ARTICLES 2520 THROUGH 2548, INCLUSIVE,
WITH RESPECT TO FITNESS FOR A PARTICULAR PURPOSE. BY ITS SIGNATURE, BUYER
EXPRESSLY ACKNOWLEDGES ALL SUCH WAIVERS AND ITS EXERCISE OF BUYER’S RIGHT TO
WAIVE WARRANTY PURSUANT TO LOUISIANA CIVIL CODE ARTICLES 2503 AND 2548. BUYER
AGREES THAT BUYER HAS CONDUCTED ITS OWN EVALUATION AND INSPECTION AND HAS MADE
ITS OWN DETERMINATION AS TO ANY CONDITION OF THE PROPERTY, ANY DEFECTS THEREIN,
AND THE SUITABILITY OF THE PROPERTY FOR BUYER’S INTENDED USE(S).

4.4.2.4 BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS SET FORTH IN THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ARTICLES III, V AND VIII, THE
COMPANIES AND SELLING PARTIES HAVE NOT, DO NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY WITH REGARD TO COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS INCLUDING BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING,
GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE, MATERIAL OR
SUBSTANCE. Without limiting the foregoing and except as set forth in this
Agreement, including, but not limited to Articles III, V and VIII, the Companies
and the Selling

 

- 17 -



--------------------------------------------------------------------------------

Parties do not make and have not made and specifically disclaim any
representation or warranty regarding the presence or absence of any Hazardous
Materials, at, on, under or about the Property or the compliance or
non-compliance of the Property with the Comprehensive Environmental Response,
Compensation and Liability Act, the Superfund Amendment and Reauthorization Act,
the Resource Conservation Recovery Act, the Federal Water Pollution Control Act,
the Federal Environmental Pesticides Act, the Clean Water Act, the Clean Air
Act, any Federal, State or local so-called “Superfund” or “Superlien Statute,”
or any other statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to or imposing liability or standards of conduct concerning
any hazardous substances (collectively the “Hazardous Substance Laws”).

4.4.2.5 Buyer further acknowledges that the Property was substantially damaged
by Hurricane Rita, which occurred on and about September 23, 2005, and that
there has or may have been significant structural damage to the remaining
improvements to the Company Real Property and to the Riverboats. Except as
otherwise provided in this Agreement, Buyer agrees that the Selling Parties have
no responsibility for any repair or rehabilitation to the Property to remedy
structural or other damage caused to the Property by Hurricane Rita and the
Property’s continued exposure to the elements. Buyer acknowledges and agrees
that the Property is subject to substantial risk of loss from similar conditions
that may occur in the future.

4.4.2.6 Buyer acknowledges and agrees that (i) the Companies are not or will not
be, at Closing, carrying on any active business, (ii) neither Company has or
shall have, at Closing, any employees, and (iii) the Riverboats, the barges and
the contents thereof were damaged during Hurricane Rita. Buyer further
acknowledges that all gaming equipment and other personal property owned or used
by the Companies on either of the Riverboats prior to Hurricane Rita has been or
will be removed from the vessels prior to Closing and will not be part of the
Property of the Company at the time of Closing.

4.4.3 Third-Party Reports and Disclosure Materials. Buyer acknowledges and
agrees that, solely as an accommodation to Buyer, the Sellers have or will
deliver to Buyer copies of the reports and studies listed on Schedule 4.4.3
(collectively “Third-Party Reports”) and the Disclosure Materials. Sellers makes
no representation or warranty, express or implied, with respect to the accuracy
or completeness of any of the Third Party Reports or the Disclosure Materials
and have no responsibility whatsoever for the contents thereof, and Buyer agrees
that it will have sole responsibility for independently verifying the accuracy
of the Third-Party Reports and Disclosure Materials, irrespective of whether, in
either case, that the Third-Party Reports or the Disclosure Materials are
included in the Disclosure Letter or in the Schedules or Exhibits to this
Agreement.

ARTICLE V

COVENANTS

Section 5.1 Shutdown of Operations; Closing of Hotel. The parties acknowledge
and agree that certain of the Companies’ assets have been destroyed or greatly
damaged by Hurricane Rita, that the gaming operations conducted on the
Riverboats has ceased, and that the Companies intend to shutdown their
businesses (including the Hotel) prior to Closing. In furtherance

 

- 18 -



--------------------------------------------------------------------------------

thereof, HLC shall, prior to Closing, close the Hotel, terminate the employees
involved in its operation, cancel all contracts (other than Assumed Contracts)
and pay all liabilities associated with its operation and the closing thereof
(the “Hotel Closing”). After the Hotel Closing, HLC shall maintain the Hotel in
the same physical condition as existed prior to the Hotel Closing (normal wear
and tear excepted), including but not limited to security, weather protection,
air conditioning and such other maintenance levels as HLC and Buyer may
reasonably agree are necessary and appropriate. Subject to the foregoing, each
of the Companies shall continue to pay its debts and Taxes when due and pay or
perform its other material obligations when due (and Harrah’s shall continue to
pay or cause its Affiliates to pay any other Taxes when due with respect to the
income, business, or activities of the Companies).

5.1.1 Except for perishable goods and open containers (which shall be sold
and/or discarded), the personal property owned by Companies and used in the
Hotel’s operation as of the date of the Hotel Closing shall be packed, stored
and preserved for delivery to Buyer (other than items which bear the Harrah’s
logo or name) at Closing in the quantities that existed on such date.

5.1.2 The following provisions shall apply to the return or storage of all
guests’ safe deposit boxes and guests’ baggage located at the Hotel at the time
of the Hotel Closing:

5.1.2.1 Guests’ Safe Deposit Boxes. Sellers shall comply with all laws related
to personal property in safe deposit boxes located at the Hotel.

5.1.2.2 Guests’ Baggage. Sellers shall comply with all laws related to (i) all
baggage, suitcases, luggage, valises and trunks of hotel guests checked or left
in the care of HLC at the Hotel; (ii) all luggage or other property of guests
retained by HLC as security for unpaid accounts receivable; and (iii) the
contents of the baggage storage room.

5.1.3 All cash, receivables and other revenues derived from the Hotel’s
operation on hand as of the Hotel Closing as well as other assets not included
in the definition of Property, Gaming Licenses or Assumed Contracts may be sold
and the proceeds used to liquidate liabilities related to the Hotel and other
Liabilities of the Companies, including but not limited to employee severance
and claims, contract termination payments, refunds of advance bookings,
operating expenses and trade payables, and maintenance and repair of the Hotel
pending Closing.

Section 5.2 Certain Pre-Closing Covenants. Subject to Section 5.1 and except as
otherwise expressly contemplated by this Agreement or disclosed in Section 5.2
of the Disclosure Letter, during the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement or the
Closing, without the written consent of Buyer (which consent may be withheld in
the sole and absolute discretion of Buyer), each Company shall not, and Sellers
shall cause each Company (and in the case of Section 5.2.7, shall also cause
each applicable Affiliate with respect to the income, business, and activities
of each Company) not to:

5.2.1 amend or otherwise change its Organizational Documents;

 

- 19 -



--------------------------------------------------------------------------------

5.2.2 issue, sell, pledge, dispose of, grant, transfer, encumber or authorize
the issuance, sale, pledge, disposition, grant, transfer or encumbrance of any
Equity Interests in, such Company of any class, or securities convertible,
exchangeable or exercisable for any Equity Interests, or any options,
appreciation rights, performance units or other rights of any kind to acquire
any Equity Interests or such convertible or exchangeable securities of such
Company;

5.2.3 (A) declare, set aside, make or pay any dividend, distribution, (whether
payable in cash, securities or property or any combination thereof),
contribution, loan or any other payment in respect of any Equity Interests or
(B) enter into any agreement with respect to the voting of its Equity Interests;

5.2.4 split, combine, subdivide or reclassify, or issue or authorize the
issuance of any other Equity Interests in respect of, in lieu of or in
substitution for any Interests;

5.2.5 (A) hire or retain any employees or enter into any employment agreement,
that will not be terminated at or before Closing (B) increase or establish any
bonus, insurance, severance, deferred compensation, pension, retirement, profit
sharing, option, equity purchase or other employee benefit plan, or make or pay
any other increase in the compensation payable or to become payable to any
employees of either of the Companies, or (C) enter into any collective
bargaining agreement or any successor collective bargaining agreement,
neutrality agreement, or any other agreement with a union or union
representative;

5.2.6 (A) Except as provided in Section 5.13, sell, pledge, transfer, lease,
dispose of, grant, encumber, or otherwise authorize the sale, pledge, lease,
transfer, disposition, grant or Encumbrance of any of the Property (including
without limitation Intellectual Property rights) of such Company, (B) acquire
any corporation, partnership, other business organization or any division
thereof, or a substantial portion of the assets thereof (including, without
limitation, by merger, consolidation, lease or acquisition of stock or assets),
(C) incur or assume any Indebtedness, except as will be repaid in full prior to
or at the Closing by such Company, (D) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any other Person, or (E) make or authorize any loans,
advances or capital contributions to, or investments in, any other Person;

5.2.7 (A) make or rescind any material election relating to Taxes, (B) settle or
compromise any material claim, action, suit, litigation, proceeding,
arbitration, investigation, audit or controversy relating to Taxes that would
impose any post-Closing obligations or responsibilities on the Buyer, its
Affiliates, or the Companies, or (C) except as may be required by applicable
Law, make any change to any of its material methods of reporting income or
deductions for Income Tax purposes from those employed in the preparation of its
Income Tax Returns for the taxable year ending December 31, 2004;

5.2.8 other than as otherwise permitted in this Section 5.2, cancel, terminate
or adversely modify or amend any of the Assumed Contracts or waive, release,
assign, settle or compromise any material rights or claims, or any material
litigation or arbitration unless Buyer is indemnified pursuant to
Section 8.2.1.3;

 

- 20 -



--------------------------------------------------------------------------------

5.2.9 take, or agree to commit to take, any action that would make any
representation or warranty of such Company contained herein inaccurate in any
material respect at, or as of any time prior to, the Closing so as to cause the
conditions to Buyer to consummate the transactions contemplated herein not to be
satisfied;

5.2.10 remove or dispose of any personal property or fixtures located in the
Hotel; or

5.2.11 enter into an agreement, contract, commitment or arrangement to do any of
the foregoing.

Section 5.3 Cooperation; Notice; Cure. Subject to compliance with applicable
Laws (including, without limitation, antitrust Laws and the Gaming Laws), from
the date hereof until the Closing, the Companies shall confer, on a regular and
frequent basis as reasonably requested, with Buyer and one or more
Representatives of Buyer to report on the general status of the Companies’
ongoing activities. Each of Buyer, the Companies and the Sellers shall promptly
notify the other in writing of, and will use all commercially reasonable efforts
to disclose to each other and to cure before the Closing Date, any event,
transaction or circumstance, as soon as practical after it becomes known to such
party, that causes or may reasonably be expected to cause any of its respective
covenants or agreements under this Agreement to be breached in any material
respect or that renders or may reasonably be expected to render untrue any of
its respective representations or warranties contained in this Agreement.

Section 5.4 Access to Information.

5.4.1 Upon reasonable notice, the Selling Parties shall (and shall cause their
respective Representatives to) (A) provide Buyer’s Representatives reasonable
access, during normal business hours, to all of its personnel (subject to the
last sentence of this Section 5.4.1), properties, books, contracts, commitments
and records and (B) furnish promptly to Buyer’s Representatives all other
information concerning its business, properties and personnel as Buyer may
reasonably request. Notwithstanding the foregoing, neither of the Companies
shall be required to provide access to or to disclose any information (x) where
such access or disclosure could jeopardize the attorney-client privilege or work
product privilege of the Companies or contravene any Law or binding agreement
entered into prior to the date of this Agreement, or (y) to the extent that
outside counsel to the Companies advises that that such access or disclosure
should not be disclosed in order to ensure compliance with any Gaming Law or
other applicable Law. No information or knowledge obtained by Buyer or its
Representatives in any investigation pursuant to this Agreement, shall affect or
be deemed to modify or supplement any representation, warranty or covenant by
Sellers contained in this Agreement. Buyer shall have reasonable access to
pre-agreed individuals with knowledge of the operations and assets of the
Companies, so long as Buyer shall have provided prior notice to HLC and an
opportunity to participate in any communication or meeting with such executives.
Buyer agrees that HLC shall have the right to reschedule the time and place of
any such communication or meeting as reasonably necessary to allow HLC to
participate.

 

- 21 -



--------------------------------------------------------------------------------

5.4.2 In addition, after the Closing occurs, Sellers agree to permit Buyer
reasonable access to, and hereby grants Buyer, a license to use (including to
copy) all information relating to the business operations of the Companies, and
the related books, records and documents, necessary or desirable, in Buyer’s
judgment, for Buyer to exploit the Companies. Sellers will not destroy any such
information, or the related books, records and documents, without giving Buyer
at least ten (10) Business Days’ prior written notice and the opportunity to
take possession of some or all of such information, and the related books,
records and documents, as Buyer may desire.

5.4.3 With respect to the information disclosed pursuant to Section 5.4.1, Buyer
and Sellers shall comply with all of their respective obligations under the
Mutual Non-Disclosure Agreement dated February 21, 2006 (the “Confidentiality
Agreement”), by and between Harrah’s Entertainment, Inc. and Buyer.

Section 5.5 Regulatory Matters; Commercially Reasonable Efforts.

5.5.1 Regulatory Approvals. Each party hereto shall cooperate and promptly
prepare and file all necessary documentation, effect all necessary applications,
notices, petitions and filings, and shall use commercially reasonable efforts to
take or cause to be taken all actions, and do or cause to be done all things in
order to obtain all approvals and authorizations of all Governmental Entities,
necessary or advisable to consummate and make effective, in the most expeditious
manner reasonably practicable, the transactions contemplated by this Agreement.
Buyer shall have the responsibility for the preparation and filing of any
required applications, filings or other materials; provided however that Sellers
and the Companies shall provide and cause their respective Affiliates to provide
Buyer with any information required in connection with such filings as promptly
as practicable; and Sellers shall have the right to review and approve in
advance all characterizations of the information relating to Sellers that appear
in any application, notice, petition or filing made in connection with the
transactions contemplated by this Agreement. Buyer and Sellers agree that they
will consult and cooperate with each other with respect to the obtaining of all
such necessary approvals and authorizations of Governmental Entities. The
obligations of this Section 5.5.1 shall not apply to the HLC Berth Approval, in
which Buyer’s obligations shall be governed solely by the provisions of
Section 5.5.3.

5.5.2 Filings. Each of Buyer and Sellers undertakes and agrees to file as soon
as practicable a Notification and Report Form under the HSR Act with the United
States Federal Trade Commission (the “FTC”) and the Antitrust Division of the
United States Department of Justice (the “Antitrust Division”) and to make such
filings and apply for such approvals and consents as are required under the
Gaming Laws, including without limitation the LGCB Approval (except with
obligations with respect to the HLC Berth Relocation, which timing is controlled
by Section 5.5.3), as soon as practicable after the date hereof (and in any
event in each case within twenty (20) days after the date hereof), including the
filing of all required applications for Buyer and all “key persons” (as defined
under applicable Gaming Laws). Each of Buyer and Sellers shall use its
commercially reasonable efforts to request as soon as practicable an accelerated
review (to the extent available) from any Gaming Authorities in connection with
such filings. Each of Buyer and Sellers shall respond as promptly as practicable

 

- 22 -



--------------------------------------------------------------------------------

under the circumstances to any inquiries received from the FTC or the Antitrust
Division or any authority enforcing applicable Gaming Laws for additional
information or documentation and to all inquiries and requests received from any
Governmental Entity in connection with any Law. Buyer shall have the primary
obligation to direct and shall pay for and control the process of obtaining the
Governmental Consents (as defined below) required in connection with the
transactions contemplated by this Agreement and Sellers agree to reasonably
cooperate with Buyer with respect thereto; provided that Buyer obligations of
this Section 5.5.2 shall not apply to the HLC Berth Approval, in which Buyer’s
obligations shall be governed solely by the provisions of Section 5.5.3.

5.5.3 HLC Berth Relocation Approval Process.

5.5.3.1 Buyer agrees to exercise good faith efforts to accomplish the following
tasks on or before the dates indicated below in order to have the HLC Berth
Approval appear on the ballot for an election to be held on September 30, 2006
(the “September Election Obligations”):

(a) Buyer’s proposal regarding the change of berth location will be included on
the agenda for the LGCB meeting scheduled for July 18, 2006.

(b) Buyer’s formal written request to the Police Jury for a parish-wide election
for the berth relocation will appear on the agenda for the Police Jury meeting
scheduled for July 20, 2006.

(c) Buyer’s filings with the State Bond Commission (the “SBC”) for approval of
the proposition offered for the September 30 election will appear on the agenda
for the SBC’s meeting scheduled for July 20, 2006.

5.5.3.2 If Buyer is unable to accomplish the September Election Obligations as
set forth in Section 5.5.3.1, the Deposit shall be deemed earned by Sellers and
shall be paid to Sellers upon any termination of this Agreement under the
provisions of Article VII, except in the case of a termination pursuant to
Section 7.1.4. If Buyer meets all of the September Election Obligations, the
Deposit shall remain fully refundable to the Buyer. In the event of a negative
vote by the LGCB, either party can terminate the Agreement pursuant to
Section 7.1.7.

5.5.3.3 If Buyer is unable to accomplish the September Election Obligations and
there has not been a negative vote by the LGCB or Police Jury, Buyer will
undertake good faith efforts to make the following filings and submissions on or
before the dates indicated below in order to have the HLC Berth Approval appear
on the ballot for an election to be held on November 7, 2006 (the “November
Election Obligations”):

(a) If LGCB approval has not already been obtained, Buyer will present a written
petition to the LGCB to approve the change of berth location by July 31, 2006.

 

- 23 -



--------------------------------------------------------------------------------

(b) If Police Jury approval has not already been obtained and there has not been
a negative vote by the LGCB, Buyer will make a formal written request to the
Police Jury by August 22, 2006 for a parish-wide election for the berth
relocation, which written request will specify November 7, 2006 as the requested
date of the election.

(c) If SBC approval has not already been obtained and there has not been a
negative vote by the LGCB or the Police Jury, Buyer will make any necessary
filings with the SBC for approval of the proposition offered for the November 7
election by August 22, 2006.

5.5.3.4 In the event that Buyer is unable to accomplish the November Election
Obligations, then Buyer shall, within seven (7) Business Days from August 22,
2006, advise Sellers whether Buyer waives the HLC Berth Approval as a condition
to Closing hereunder. If Buyer timely waives such condition, then the HLC Berth
Approval shall be removed from the Agreement as a condition to Closing or
otherwise and the parties shall continue to perform in accordance with the terms
of this Agreement. If Buyer fails to timely waive the HLC Berth Approval as a
condition to Closing, then the parties shall continue to perform in accordance
with the terms of this Agreement but Sellers shall be entitled to terminate the
Agreement in accordance with the provisions of Section 7.1.6.

5.5.3.5 Notwithstanding the other provisions of this Section 5.5.3, if the LGCB,
either (a) conditions the LGCB approval upon Buyer accomplishing the September
Election Obligations, and the September Election Obligations do not occur;
(b) conditions the LGCB Approval upon Buyer obtaining HLC Berth Approval by a
date which cannot be accomplished by Buyer under the terms of Section 5.5.3 or
(c) initiates revocation proceedings to revoke either of the Gaming Permits then
Sellers shall be entitled to terminate this Agreement pursuant to Section 7.1.9.

5.5.3.6 Buyer’s failure to exercise good faith efforts to accomplish either the
September Election Obligations or the November Election Obligations shall be
deemed to be a breach of this Agreement by Buyer.

5.5.3.7 Sellers’ option to purchase the Biloxi property is governed by the
provisions of Sections 5.5.3, 7.1.6 and 7.2.2 of this Agreement and Section 3.5
of the Biloxi Sale Agreement.

5.5.4 Cooperation. In addition, each party shall, subject to applicable Law and
to the terms and conditions hereof, except as prohibited by any applicable
representative of any applicable Governmental Entity, (i) promptly notify the
other party of any material communication to that party relating to the
transactions contemplated by Section 5.5 of this Agreement as well as from the
FTC, the Antitrust Division, any Governmental Entity, including any Gaming
Authorities, and, consult with the other party in advance regarding any material
proposed written communication relating to the transactions contemplated by this
Agreement to any of the foregoing in response thereto, and (ii) furnish the
other party or its outside counsel with copies of all material correspondence,
filings, and written communications (and memoranda

 

- 24 -



--------------------------------------------------------------------------------

setting forth the substance thereof) between them and its Affiliates and their
respective Representatives on the one hand, and any Government Entity or members
of its staff, on the other hand, with respect to this Agreement and the
transactions contemplated hereby. Buyer and Sellers will not, and will not
permit any of their respective Representatives to, participate in any
substantive meeting or discussion with any Governmental Entity in respect of any
filings, investigation or inquiry concerning this Agreement or the transactions
contemplated hereby without the consent of Buyer or Sellers, as the case may be,
unless requested by such Governmental Entity.

5.5.5 Objections. In furtherance and not in limitation of the covenants of the
parties contained in Sections 5.5.1, 5.5.2 and 5.5.4, but subject to
Section 5.5.8, each of Buyer and Sellers shall use its commercially reasonable
efforts to resolve such objections, if any, as may be asserted by a Governmental
Entity or other person with respect to the transactions contemplated hereby
under any antitrust Law or Gaming Law or by any Gaming Authority. In connection
with the foregoing, if any administrative or judicial action or proceeding,
including any proceeding by a private party, is instituted (or threatened to be
instituted) challenging any transaction contemplated by this Agreement as
violative of any antitrust Law, Gaming Law or the rules and regulations of any
Gaming Authority, subject to Section 5.5.8, each of Buyer and Sellers shall
cooperate in all material respects with each other and use its respective
commercially reasonable efforts to, as promptly as practicable, contest and
resist any such action or proceeding, to limit the scope or effect of any
proposed action of, or remedy sought to be obtained or imposed by, any Gaming
Authority, and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts the
consummation of the transactions contemplated by this Agreement provided,
however, that no actions or efforts by the parties under this Section 5.5.4
shall extend the Outside Date unless mutually agreed by the parties hereto in
writing, in the respective parties’ sole and absolute discretion.

5.5.6 Further Actions. Upon the terms and subject to the conditions set forth in
this Agreement, each of the parties agrees to use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
reasonably necessary or advisable under applicable Laws (including the HSR Act
and the Gaming Laws) to consummate and make effective, in the most expeditious
manner reasonably practicable, the transactions contemplated by this Agreement,
including (i) obtaining any required third-party consents and Governmental
Consents and (ii) the execution and delivery of any additional instruments
necessary to consummate the transactions contemplated by this Agreement.

5.5.7 Governmental Consents. For purposes of this Agreement, the term
“Governmental Consents” shall mean all consents, approvals, permits or
authorizations required to be obtained prior to the Closing by Buyer or Sellers
or, as to HSR Act, by any of their respective Affiliates from, any Governmental
Entity in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby (and shall include the
expiration or termination of the waiting period under the HSR Act); provided,
however, that the foregoing definition of “Governmental Consent” shall not be
construed to limit

 

- 25 -



--------------------------------------------------------------------------------

or impair any requirement for consent by a lessor or landlord under any of the
Leases who is a Governmental Entity or agency, if any.

5.5.8 Commercially Reasonable Efforts. Unless otherwise specifically provided in
this Agreement (in Section 5.5.3 or otherwise), neither Section 5.5 nor
Section 5.7 shall require, nor shall the term “commercially reasonable efforts”
or words of similar context used in this Agreement include or require (A) any
party to sell, or agree to sell, hold or agree to hold separate, or otherwise
dispose or agree to dispose of any asset, (B) any party to conduct or agree to
conduct its business in any particular manner after the Closing, (C) Sellers or
Buyer to terminate the employment of or remove any of its executive officers or
directors, (D) as to the Selling Parties or Harrah’s, to pay any reasonable
fees, expenses or costs of obtaining the approvals of any Governmental Entities,
except as specifically set forth herein in Section 7.2.3, or (E) any party to
pay any judgment, settlement or award arising from any litigation, dispute or
claim from any third party or Governmental Entity or as a result of any
Governmental Consents proposed or required hereunder, whether arising before or
after Closing.

Section 5.6 Public Announcements. Buyer, the Selling Parties and their
respective Affiliates will consult with each other before issuing, and provide
each other the opportunity to review and make reasonable comment upon, any press
release or making any public statement with respect to this Agreement and the
transactions contemplated hereby and, except as may be required by applicable
law or any listing agreement with the New York Stock Exchange, will not issue
any such press release or make any such public statement prior to such
consultation; provided, however, that Buyer, the Selling Parties and their
Affiliates may make any public statement in response to specific questions by
the press, analysts, investors or those attending industry conferences or
financial analyst conference calls, so long as any such statements are not
inconsistent with previous press releases, public disclosures or public
statements made jointly by Buyer, the Selling Parties and their Affiliates and
do not reveal non-public information regarding the Companies.

Section 5.7 Further Assurances and Actions.

5.7.1 Subject to the terms and conditions herein, each of the parties hereto
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all appropriate action, and to do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable Laws to consummate and make
effective the transactions contemplated by this Agreement, including, without
limitation, to fulfill all conditions precedent applicable to such party
pursuant to this Agreement and to execute, acknowledge and deliver in proper
form any further documents, certificates, agreements and other writings, and
take such other action as such other party may reasonably require, in order to
effectively carry out the intent of this Agreement.

5.7.2 Subject to the terms and conditions herein, in case at any time after the
Closing any further action is necessary to vest Buyer with full title to the
Interests, the proper officers and/or directors of Buyer and the particular
Seller shall take all such necessary action as is reasonable under the
circumstances.

 

- 26 -



--------------------------------------------------------------------------------

Section 5.8 Preparation and Filing of Tax Returns; Payment of Taxes.

5.8.1 The Purchase Price (together with the applicable liabilities of the
Companies and any other relevant items) shall be allocated among (i) the
Interests and (ii) the assets of the Companies as set forth on Schedule 5.8.1
hereto (the “Allocation”), and if such schedule is not attached to this
Agreement upon its execution, the parties will cooperate with mutual good faith
effort to agree upon and attach such schedule hereto after execution of this
Agreement and prior to the Closing. The parties hereto shall use the Allocation
for all reporting purposes having to do with federal, state and local Taxes. The
parties shall cooperate in connection with the preparation of, and shall timely
file, any forms required to be filed under Section 1060 of the Code and any
corresponding provision of state or local Tax law. Each of the parties agrees to
file all Tax Returns and determine all Taxes (including, without limitation, for
purposes of Section 1060 of the Code) in accordance with and based upon the
Allocation.

5.8.2 Harrah’s shall prepare (or cause to be prepared), consistent with the past
practices and customs of, or with respect to, the Companies (unless a contrary
position is required by applicable Law), and timely file (or cause to be timely
filed) with the appropriate Governmental Entity, all Income Tax Returns of, or
with respect to, the Companies relating to Pre-Closing Tax Periods and all
Non-Income Tax Returns of, or with respect to, the Companies that are required
to be filed on or before the Closing Date.

5.8.3 Buyer shall prepare (or cause to be prepared) and timely file (or cause to
be timely filed) with the appropriate Governmental Entity all Income Tax Returns
of, or with respect to, the Companies relating to Post-Closing Tax Periods and
all Non-Income Tax Returns of, or with respect to, the Companies that are
required (with all extensions) to be filed after the Closing Date.

Section 5.9 Cooperation on Tax Matters. Harrah’s and Buyer shall, and shall
cause their respective Affiliates to, reasonably cooperate in preparing and
filing all Tax Returns, including maintaining and making available to each other
all records or information and personnel that may be relevant for the
preparation of any Tax Returns, the determination of amounts due or payable
hereunder in respect of Taxes, any audit or other examination by any
Governmental Entity, the filing of any claim for a refund of Tax or for the
allowance of any Tax credit, or any judicial or administrative proceedings
relating to liability for Taxes with respect to all Tax Periods. Harrah’s and
Buyer agree to (i) retain (or cause to be retained) all books and records with
respect to Tax matters pertinent to any of the Companies relating to any
Pre-Closing Tax Period until the applicable statute of limitations with respect
to Taxes for, or with respect to, such Company has expired and to abide by (or
cause to be abided by) all record retention agreements entered into with any
Governmental Entity; and (ii) allow (or cause to be allowed) any party, at times
and dates mutually acceptable to the parties, to inspect, review and make copies
of such records as such party may deem necessary or appropriate from time to
time, such activities to be conducted during normal business hours at such
party’s expense.

Section 5.10 Transfer Taxes. All Transfer Taxes, if any, arising out of or in
connection with the transactions contemplated by this Agreement shall be borne
equally by the Sellers and Buyer. Sellers shall cause all appropriate Transfer
Tax stamps, if any, to be affixed to the

 

- 27 -



--------------------------------------------------------------------------------

certificate or certificates representing the Interests, if any, so sold and
delivered. Sellers and Buyer shall reasonably cooperate in the preparation,
execution and filing of, all Tax Returns, applications or other documents
regarding any Transfer Taxes that become payable in connection with the sale of
the Interests.

Section 5.11 Employee Matters.

5.11.1 As of the Closing Date, the Companies shall have no employees. All
claims, obligations and severance issues with respect to former employees shall
be resolved and paid in accordance with Section 5.1 and in accordance with
applicable laws, and Sellers shall be solely responsible for claims with respect
thereto.

5.11.2 Sellers, Harrah’s and their ERISA Affiliates will not, in connection with
the transactions contemplated by this Agreement, cease to provide any group
health plan coverage to their employees in a manner that would cause Buyer to be
deemed a successor employer of such Sellers, Harrah’s or their ERISA Affiliates
within the meaning of Treasury Regulations Section 54.4980B-9 Q&A8. Sellers,
Harrah’s and their ERISA Affiliates shall provide coverage under Section 4980B
of the Code (commonly known as COBRA) or under any applicable corresponding
state Laws to all present or former employees of the Companies or the Hotel who
are or were “covered employees,” and their “qualified beneficiaries,” who had
“qualifying events” on or before the Closing (as such terms are defined in
Section 4980B of the Code ), and Sellers shall be solely responsible for claims
with respect thereto.

5.11.3 WARN Act Liability. In connection with the Hotel Closing, Sellers shall
give Hotel Employees notice of termination of employment at the Hotel under the
Worker Adjustment and Restraining Notification Act of 1988 (the “WARN Act”), and
Sellers shall be solely responsible for claims with respect thereto.

Section 5.12 Like-Kind Exchange.

5.12.1 Buyer or Sellers, or either of them, may elect to effect the transfer and
conveyance of any of the assets of the Companies as part of a tax-deferred
exchange under Section 1031 of the Code (a “Section 1031 Exchange”). If Buyer or
Sellers, or either of them, so elects (an “Electing Party”), such Electing Party
shall provide notice to Sellers (if the Electing Party is Buyer) or Buyer (if
the Electing Party is a Seller) (“Non-Electing Party”) of its election, and
thereafter such Electing Party:

5.12.1.1 may at any time at or prior to Closing assign its rights and
obligations under this Agreement to a “qualified intermediary” as defined in
Treasury Regulation Section 1.1031(k)—1(g)(4), subject to all of the
Non-Electing Party’s rights and obligations hereunder; and

5.12.1.2 shall promptly provide written notice of such assignment to the
Non-Electing Party.

 

- 28 -



--------------------------------------------------------------------------------

5.12.2 The Non-Electing Party shall cooperate with an Electing Party’s
reasonable requests intended to allow such Electing Party to effect the
Section 1031 Exchange; provided, however, that the Non-Electing Party’s
obligation to cooperate with such Electing Party shall be limited and
conditioned as follows:

5.12.2.1 The Non-Electing Party shall receive written notice from the Electing
Party at least three (3) Business Days prior to the Closing Date, which shall
identify the parties involved in such Section 1031 Exchange, enclose all
documents for which the Non-Electing Party’s signature shall be required, and
instruct the Non-Electing Party as to any changed manner of payment of the
Purchase Price, if any (including having such payment be made to a “qualified
intermediary”) or other requested changes;

5.12.2.2 the Electing Party shall pay for any and all reasonable additional
costs and expenses incurred by the Non-Electing Party in connection with
accommodating the Section 1031 Exchange;

5.12.2.3 the Electing Party shall not be relieved of any of its obligations
under this Agreement by reason of the Section 1031 Exchange; and

5.12.2.4 the Electing Party’s failure to effectuate any intended Section 1031
Exchange shall not relieve such Electing Party from its obligations to
consummate the transactions contemplated by this Agreement and the consummation
of such Section 1031 Exchange shall not be a condition precedent to such
Electing Party’s obligations under this Agreement.

5.12.3 The Electing Party hereby indemnifies and agrees to defend, and hold the
Non-Electing Party harmless from and against any claims, costs, damages,
expenses, liabilities and losses incurred by, claimed against or suffered by it
arising out of such Electing Party’s Section 1031 Exchange.

5.12.4 Any election permitted under this Section is expressly conditioned upon
the following: that such election (a) shall have no negative effect on securing
any necessary consent or approval hereunder; (b) will not delay the Closing
Date; and (c) will not result in any additional material cost or liability to
the Non-Electing Party.

Section 5.13 Insurance; Casualty, Condemnation.

5.13.1 Any fire and casualty insurance and other insurance policies maintained
by Sellers or their Affiliates with respect to the Companies (“Sellers’
Insurance Policies”) may be cancelled by such Seller or Affiliate as of the
Closing Date, and any refunded premiums shall be retained by such Seller or
Affiliate. Buyer will be responsible for acquiring and placing its own insurance
with respect to the Companies for periods after the Closing. Buyer acknowledges
and agrees that (i) the Sellers’ Insurance Policies, (ii) all claims under such
Sellers’ Insurance Policies for casualties occurring prior to the Closing,
including without limitation, any such claims relating to or arising out of
damage to any improvements on the Company Real Property, Riverboats (barges) and
Hotel resulting from or relating to Hurricane Rita including the damage

 

- 29 -



--------------------------------------------------------------------------------

described below (“Pre-Existing Claims”), and (iii) all insurance proceeds
related to Pre-Existing Claims shall be retained by Sellers; provided that
Sellers shall not enter into any settlement with any insurance companies that
will give such insurance companies any right, title or interest in the Property.

5.13.2 The Companies’ insurance carriers are currently undertaking certain
investigations and diagnostic studies in connection with the damage to the
Riverboats and barges and other improvements on the Property. Within ninety
(90) days after the Closing, Sellers and the Companies’ applicable insurance
companies will: (a) complete such insurance investigation; (b) remove and
salvage the barges, the proceeds of which shall be used to pay liabilities of
the Companies; (c) remove the Riverboat “Pride of Lake Charles” from the parking
lot where it presently resides and place it back into the canal; (d) remove and
scrap the 14 barges to allow for the movement of the Riverboats to the Port of
Orange; (e) scrap and remove the barges from the Company Real Property;
(f) dredge as is necessary and appropriate to accomplish the foregoing removals;
and (g) perform such other remediation, repair and removal as is necessary and
appropriate to accomplish all of the foregoing in the reasonable opinion of
Sellers and the insurance companies and as required by any Governmental Entity
having jurisdiction over such action pursuant to and consistent with the removal
and salvage Contracts provided by the Seller to the Buyer prior to the execution
of this Agreement. In the event the Companies’ insurance companies and/or the
relevant Governmental Entity determine that the Riverboat “Pride of Lake
Charles” is not seaworthy and therefore cannot reasonably be refloated and moved
to the Port of Orange, it shall be removed from the definition of Property for
purposes of this Agreement, salvaged and the proceeds from its salvage shall
remain in HLC as an asset thereof. Prior to the Closing, Sellers shall cause the
Companies to assign all of their respective rights under the Pre-Existing Claims
or the proceeds thereof to a Selling Party or Affiliate of a Selling Party
designated by the Selling Parties. Following the Closing, Buyer shall, and shall
cause the Companies to, grant Sellers or their applicable insurance companies
access to the Property in order to complete their obligations under this
Section 5.13.2 and take any further reasonable steps necessary to effect the
assignment of such Pre-Existing Claims to such Selling Party or Affiliate of
such Selling Party, as designated by the Selling Parties; provided, however,
that Sellers shall bear the cost of any such actions. Notwithstanding the
foregoing, the Selling Parties and Harrah’s will indemnify the Buyer and the
Companies pursuant to Section 8.2.1.4.

5.13.3 If, prior to the Closing, the Hotel or one or both of the Riverboats
suffers physical damage in excess of that existing on the date hereof
(“Additional Damage”), including by fire, flood, hurricane or other risk of
loss, and such damage together with all other loss occurring from and after the
date of this Agreement and prior to the Closing is covered by insurance, then
the Closing shall proceed as scheduled and the applicable Seller shall, at the
Closing, (i) pay to Buyer all insurance proceeds received by such Seller to date
with respect to such Additional Damage, less any proceeds applied to the
physical restoration of such property; provided, that if such insurance proceeds
are not sufficient to fully repair or restore such property to the condition
existing immediately prior to such casualty, or if Sellers are self-insured as
to such Additional Damage, such Seller shall pay Buyer an additional amount
equal to such shortfall (the “Shortfall Amount”) and (ii) assign to Buyer all
rights of such Seller against third parties (other than against its insurance
carriers) with respect to any causes of action, whether or

 

- 30 -



--------------------------------------------------------------------------------

not litigation has commenced as of the Closing Date, arising out of such
Additional Damage; provided, however, that any recovery of money from any third
party pursuant to the rights conveyed under this subsection (ii) shall be paid,
following the payment of Buyer’s out of pocket fees and expenses incurred to
recover such money, to the applicable Seller until such Seller has been repaid
the Shortfall Amount. The obligations of each Seller pursuant to the prior
sentence shall constitute full compensation for the damage to such property, and
after the Closing such Seller shall have no responsibility for restoration or
repair of its property or any resultant loss, directly, by subrogation, or
otherwise. Any dispute between Sellers and Buyer as to the amount of any
Additional Damage or whether any insurance proceeds paid in respect of such
Additional Damage are sufficient shall be resolved by binding arbitration, using
a single arbitrator under the Commercial Rules of the American Arbitration
Association.

Section 5.14 Purchase Price Adjustment on Relocations of Company Permits. Buyer
hereby agrees that if, within five (5) years from the Closing Date, Buyer or its
successors or assigns relocate or seek approval of the LGCB or any local parish
of the relocation of the operations or assets of the Companies, or either of
them or the Company Gaming Licenses to the Shreveport-Bossier City, Louisiana
Metropolitan Statistical Area (“MSA”) or the New Orleans, Louisiana MSA (other
than to relocate the Company Permit owned by HSP and the “Star” Riverboat to
Buyer’s existing Boomtown Casino in Harvey, Louisiana), Buyer will pay Seller a
sum of $100 million prior to such relocation. The terms of this Section shall be
incorporated into a letter agreement (“Letter Agreement”) signed by the Parties
at Closing.

Section 5.15 No Use of Harrah’s Name; Customer Lists.

5.15.1 Buyer hereby acknowledges that all right, title and interest in and to
the trade name “Harrah’s,” all similar or related names and all derivations or
acronyms thereof and all trademarks, service marks, trade names, collective
marks, certification marks, trade dress, designs or logos containing or
incorporating the foregoing, including registrations and applications for
registration thereof (collectively, the “Harrah’s Name”) is owned exclusively by
Sellers and their Affiliates, and that, except as provided in 5.15.2, any and
all right of the Companies in and to use the Harrah’s Name shall terminate as of
the Closing Date and shall be either transferred out of the Companies or
immediately revert back to Sellers and/or their Affiliates.

5.15.2 Buyer shall, as soon as practicable after the Closing Date, but in no
event later than thirty (30) days thereafter, cause the Companies to file
amended articles of organization or comparable filings with the appropriate
authorities changing their limited liability company or partnership names to
limited liability company or partnership names that do not contain the word
“Harrah’s” or any Harrah’s Name.

5.15.3 Prior to the Closing Date, Sellers shall deliver, or shall cause the
Companies to deliver, to Buyer, either in hard copy or electronic format,
historical customer data of customers of the Companies originating at the
respective casinos operated by the Companies and who visited such casinos during
the twenty-four (24) month period prior to the respective closings of such
casinos after Hurricane Rita in the form and content of Schedule 5.15.3 (the
“Customer Lists”). Buyer, the Companies and the Selling Parties hereby
acknowledge and agree

 

- 31 -



--------------------------------------------------------------------------------

that from and after the Closing, each of Buyer and the Companies shall have the
right to use the Customer Lists on a non-exclusive basis.

5.15.4 Computer or other software programs licensed to Companies by third
parties (i.e. Microsoft Word) shall not be part of any transfer or
representation or warranty hereunder.

Section 5.16 Repair and Restoration of Company Real Property and Riverboats.
Buyer agrees that Sellers shall have the option, in its sole discretion, to
repair and restore some or all of the improvements to the Company Real Property
(including but not limited to the parking areas, garage and Hotel), the
Riverboats and the facilities which supported/housed same. If Sellers elect to
perform such restoration, Sellers shall prepare and present, in writing, to
Buyer the proposed repair, restoration and maintenance of the physical
improvements to the Company Real Property and the Riverboats (the
“Restoration”). Sellers shall be authorized to commence and complete the
Restoration in an orderly but expedited manner with the objective of completing
same prior to Closing. Restoration, for this purpose, shall not include a
complete or major restoration and shall not include re-equipping either the
Riverboats or the Hotel with personnel, personality, consumables and operational
goods. The Restoration cost shall be paid by Sellers. Subject to the provisions
of Section 5.13.2, Sellers shall, prior to Closing, move the Riverboats to a
facility located at the Port of Orange in Texas. Delivery of the Riverboats to
Buyer pursuant to the terms of this Agreement shall occur at the Port of Orange
facility. Buyer agrees to take possession of the Riverboats at this location
upon Closing.

5.16.1 If the Restoration is not completed by Closing, the estimated cost of the
remainder of the Restoration work shall be a decrease in the Purchase Price.

Section 5.17 Estoppel Certificates / Lessor Consents / Memo of Lease. Sellers
shall use their commercially reasonable efforts to deliver to Buyer from each
lessor under the Lease Documents, estoppel certificates and lessor consents
certified to Buyer and Buyer’s lenders under its credit facility, which provide
for, among other things, a mortgage of lessee’s leasehold interest in such
Company Leased Property (dated (or updated) not earlier than thirty (30) days
prior to the Closing Date) in a form reasonably acceptable to Buyer and Buyer’s
lenders under its credit facility, and with respect to the Bel Heirs Lease, a
Supplemental Memorandum of Lease in recordable form executed by all Persons
constituting the landlord thereunder which amends the legal description of the
leased premises to accurately describe all leased parcels leased pursuant to the
Bel Heirs Lease, provided, however, that commercially reasonable efforts shall
not include any payments by Sellers to obtain any document described in this
Section or to file suit to obtain same or to continue such efforts after the
requests for such documents has been refused. Buyer shall provide Sellers with
the forms it wishes to use within thirty (30) days after this Agreement is
executed.

Section 5.18 Non Disturbance Agreements. Sellers shall use their commercially
reasonable efforts to have delivered to Buyer non disturbance agreements from
each lender of each lessor under the Lease Documents having a security interest
in such Company Leased Property (dated (or updated) not earlier than thirty
(30) days prior to the Closing Date) in a form reasonably acceptable to Buyer,
Sellers and such lender, provided, however, that commercially

 

- 32 -



--------------------------------------------------------------------------------

reasonable efforts shall not include any payments by Sellers to obtain any
document described in this Section or to file suit to obtain same or to continue
such efforts after the requests for such documents has been refused. Buyer shall
provide Sellers with the forms it wishes to use within thirty (30) days after
this Agreement is executed.

Section 5.19 Non-Permitted Title Exceptions. Sellers shall pay, remove of record
or cause Stewart Title Guaranty Company to insure over the Non-Permitted Title
Exceptions set forth in Schedule III and any exceptions arising after the
execution of this Agreement but prior to the Closing other than exceptions
caused by Buyer’s activities on the Property.

ARTICLE VI

CONDITIONS TO CLOSING AND CLOSING DATE

Section 6.1 Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligations of each party to this Agreement to effect the Closing
shall be subject to the reasonable satisfaction or waiver by each party prior to
the Closing of the following conditions:

6.1.1 No Injunctions. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any final, non-appealable order, executive
order, stay, decree, judgment or injunction or statute, rule, regulation which
is in effect, cannot be dissolved through the commercially reasonable efforts of
the Parties, and which prevents or prohibits the consummation of the sale of the
Interests to Buyer as contemplated by the Agreement.

6.1.2 HSR Act. Any applicable waiting periods, together with any extensions
thereof, under the HSR Act and the antitrust or competition Laws of any other
applicable jurisdiction shall have expired or been terminated.

6.1.3 LGCB Approval. The LGCB Approval shall have been obtained by Buyer and the
Sellers and shall be in full force and effect.

Section 6.2 Additional Conditions to Obligations of Sellers. The obligation of
each Seller to effect the Closing is subject to the satisfaction of each of the
following conditions prior to the Closing, any of which may be waived in writing
exclusively by such Seller:

6.2.1 Representations and Warranties of Buyer. The representations and
warranties of Buyer contained in Section 4.1 of this Agreement shall be true and
correct at and as of the Closing as if made at and as of such time. Sellers
shall have received a certificate signed by an officer of Buyer to such effect.

6.2.2 Closing Deliveries. Buyer shall have delivered to Sellers the documents
and agreements set forth in Section 2.4.2.

6.2.3 Performance of Obligations of Buyer. Buyer shall have performed all
material obligations required to be performed by it under this Agreement at or
prior to the Closing.

 

- 33 -



--------------------------------------------------------------------------------

6.2.4 Satisfaction or Waiver of Conditions Under Biloxi Purchase Agreement. All
conditions to Sellers’ Affiliates’ respective obligations to close the Biloxi
Sale Agreement shall have been satisfied to a commercially reasonable standard
or, to the extent permitted thereunder, waived at or prior to the Closing.

Section 6.3 Additional Conditions to Obligations of Buyer. The obligations of
Buyer to effect the Closing are subject to the satisfaction of each of the
following conditions prior to the Closing, any of which may be waived in writing
exclusively by Buyer:

6.3.1 Representations and Warranties of Sellers. The representations and
warranties of Sellers contained in Sections 3.1, 3.2, 3.3 and 3.9.2 of this
Agreement shall be true and correct at and as of the Closing as if made at and
as of such time. Buyer shall have received a certificate signed by an officer of
each Seller to such effect.

6.3.2 Closing Deliveries. The Sellers shall have delivered to Buyer the
documents and agreements set forth in Section 2.4.1.

6.3.3 Performance of Obligations of the Selling Parties. The Selling Parties and
the Companies shall have performed all material obligations required to be
performed by them under this Agreement at or prior to the Closing.

6.3.4 Satisfaction or Waiver of Conditions Under Biloxi Purchase Agreement. All
conditions to Buyer’s Affiliates’ respective obligations to close the Biloxi
Sale Agreement shall have been satisfied to a commercially reasonable standard
or, to the extent permitted thereunder, waived at or prior to the Closing.

6.3.5 HLC Berth Approval. The HRC Berth Approval shall have been obtained by
Buyer and the Sellers and shall be in full force and effect.

ARTICLE VII

TERMINATION AND AMENDMENT

Section 7.1 Termination. This Agreement may be terminated at any time prior to
the Closing (with respect to all provisions of this Section 7.1 other than
Section 7.1.1, by written notice by the terminating party to the other party):

7.1.1 by mutual written consent of Sellers and Buyer;

7.1.2 by either Buyer or Sellers, if the transactions contemplated hereby shall
not have been consummated on or prior to October 15, 2006 (the “Outside Date”)
or, if Buyer is obligated to pursue its November Election Obligations under
Section 5.5.3.3, on or prior to November 20, 2006 (the “Extended Outside Date”);

 

- 34 -



--------------------------------------------------------------------------------

7.1.3 by either Buyer or Sellers, if a court of competent jurisdiction or other
Governmental Entity shall have issued a nonappealable final order, decree or
ruling or taken any other nonappealable final action, in each case having the
effect of permanently restraining, enjoining or otherwise prohibiting the sale
of the Interests to Buyer for reasons and conditions which cannot be satisfied
by the commercially reasonable efforts of Sellers or Buyer;

7.1.4 by Buyer, if any Selling Party has breached any representation, warranty,
covenant or agreement on the part of such Selling Party set forth in this
Agreement which (i) results in a failure of a condition set forth in Sections
6.3.1, 6.3.2 or 6.3.3 and (ii) is not cured, or cannot be cured, in all material
respects within thirty (30) calendar days after written notice thereof;

7.1.5 by Sellers, if Buyer has breached any representation, warranty, covenant
or agreement on the part of Buyer set forth in this Agreement which (i) results
in a failure of a condition set forth in Sections 6.2.1, 6.2.2 or 6.2.3 and
(ii) as to Sections 6.2.1 or 6.2.3, such failure is not cured, or cannot be
cured, in all material respects within thirty (30) calendar days written notice
thereof;

7.1.6 by Sellers, if i) the Buyer has breached its obligation to accomplish the
November Election Obligations pursuant to Section 5.5.3.3, ii) there has not
been any breach by the Sellers giving rise to a right of termination under
Section 7.1.4, iii) there has been a favorable termination of the approval
process or waiting period under the HSR Act, and (iv) Buyer has not waived the
HLC Berth Approval condition set forth in Section 6.3.5 within seven
(7) business days following the failure to accomplish the November Election
Obligations;

7.1.7 by Buyer or Sellers, in the case of a negative vote by the LGCB regarding
the LGCB approval of the HLC Berth Relocation as described in Sections 5.5.3.1
and 5.5.3.3;

7.1.8 by Buyer or Sellers, in the case of a negative vote by the LGCB regarding
the transfer of ownership of the Interests from Sellers to Buyer; and

7.1.9 by Sellers, in the event that the LGCB has taken any of the actions
contemplated by Section 5.5.3.5.

Section 7.2 Effect of Termination.

7.2.1 In the event of termination of this Agreement as provided in Section 7.1,
except in the case of a termination pursuant to Section 7.1.6, this Agreement
shall immediately become void and there shall be no liability or obligation on
the part of Buyer, the Selling Parties, the Companies or Harrah’s, or their
respective Representatives or Affiliates, except as set forth in Section 5.4.3,
this Section 7.2 and Sections 8.2, 8.3, 8.4 8.5 and 9.10; provided, however,
that each party shall remain liable for any breaches of this Agreement prior to
its termination, including any failure to close due to such party’s failure to
use its commercially reasonable efforts to fulfill all of the conditions to be
performed by it or on its behalf to cause the Closing Date to occur on or before
the Outside Date (or, if such date is extended pursuant to Section 7.1.2, the
Extended Outside Date), to the extent of Damages incurred; and provided further,
that

 

- 35 -



--------------------------------------------------------------------------------

the provisions of Section 5.4.3, this Section 7.2, Sections 8.2, 8.3, 8.4, 8.5,
8.6, 8.7 and 9.10 of this Agreement and the Confidentiality Agreement shall
remain in full force and effect and survive any termination of this Agreement.

7.2.2 In the event of a termination of this agreement pursuant to Section 7.1.6,
the Selling Parties shall receive an option to purchase the Biloxi Property as
provided for in Section 3.5 of the Biloxi Sale Agreement. Upon such termination
and the payment of the Deposit to Sellers, as provided in Section 7.2.4, this
Agreement shall immediately become void and there shall be no other liabilities
or obligations on the part of Buyer, the Selling Parties, the Companies or
Harrah’s, except as set forth in Section 5.4.3, this Section 7.2 and
Section 9.10.

7.2.3 Except as specifically provided herein to the contrary, all fees and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses, whether
or not the Closing is consummated; provided that, the filing fee under the HSR
Act shall be shared equally by Buyer and Sellers.

7.2.4 Within three (3) Business Days following a termination of this Agreement
pursuant to Sections 7.1.1, 7.1.2, 7.1.3, 7.1.4, 7.1.7, 7.1.8 or 7.1.9, the
Deposit (together with any interest earned thereon) shall be released by the
Escrow Agent to Buyer. Within three (3) Business Days following a termination of
this Agreement by Sellers pursuant to Sections 7.1.5 or 7.1.6, the Deposit and
all interest accrued on the Deposit shall be released by the Escrow Agent to
Sellers. Notwithstanding any of the foregoing, if the Buyer is entitled to
pursue the November Election Obligations pursuant to Section 5.5.3, the Deposit
shall be released by the Escrow Agent to Sellers within three (3) Business Days
following a termination of this Agreement for any reason other than pursuant to
Section 7.1.4.

ARTICLE VIII

SURVIVAL; INDEMNIFICATION

Section 8.1 Survival of Representations, Warranties, Covenants and Agreements.

8.1.1 The representations and warranties made by the Selling Parties or the
Buyer in this Agreement or certificate delivered by the Selling Parties or Buyer
pursuant hereto shall survive the Closing until (and claims based upon or
arising out of such representations and warranties may be asserted at any time
before) the first anniversary of the Closing Date; provided, however, that the
representations and warranties contained in Sections 3.1, 3.2, 3.3, 3.4, 3.5,
3.9, 3.10 and 4.2 shall survive until the later of (i) five (5) years after the
Closing or (ii) sixty (60) days after the expiration of the relevant statutes of
limitations (giving effect to any waivers or extensions thereof). The
termination of the representations and warranties provided herein shall not
affect any party in respect of any claim made by that party in reasonable detail
in a writing received by the other parties prior to the expiration of the
applicable survival period provided herein. The covenants and agreements of the
parties contained in Sections 5.2.7, 5.4, 5.12 and 5.13 of this Agreement shall
survive the Closing until the first anniversary of the Closing Date. The
covenants and agreements of the parties contained in Sections 5.7.2, 5.8, 5.9,
5.10 and 5.11 shall survive until the later of (i) five (5) years after the
Closing or (ii) sixty (60) days after the expiration of the relevant statutes of
limitations (giving effect to any waivers or

 

- 36 -



--------------------------------------------------------------------------------

extensions thereof). Sections 8.2.1.3, 8.2.1.4, 8.2.1.5, 8.2.2.3 and 8.2.3 shall
survive in perpetuity, and the other provisions of Section 8.2 shall survive to
the extent of the underlying representations, warranties, covenants or
agreements.

Section 8.2 Indemnification.

8.2.1 Indemnification By Sellers. From and after the Closing (except where this
Agreement provides for indemnification even though a Closing did not take place
or was delayed), each Selling Party and Harrah’s shall, jointly and severally
indemnify, save and hold harmless Buyer, the Companies, their Affiliates and
their respective Representatives from and against any and all Damages incurred
in connection with, arising out of, resulting from or incident to:

8.2.1.1 any material breach of any representation or warranty made by the
Selling Parties contained in this Agreement or certificate delivered by the
Sellers pursuant hereto (other than breaches of Section 3.5 to the extent such
representation or warranty relates to Taxes and is governed by Section 8.2.3);

8.2.1.2 any material breach of any covenant or agreement made, or to be
performed, by the Selling Parties or the Companies contained in this Agreement
or certificate delivered by the Selling Parties or the Companies pursuant hereto
(other than breaches of Section 5.8 or 5.9 to the extent such covenant or
agreement relates to Taxes and is governed by Section 8.2.3);

8.2.1.3 the Retained Liabilities (other than Damages related to Taxes which are
covered by Sections 8.2.1.1, 8.2.1.2 or 8.2.3);

8.2.1.4 any damage caused by the removal and/or salvage of the Riverboats
pursuant to Section 5.13.2 greater than $100,000, which amount shall not include
damage to the property to be demolished pursuant to the removal and salvage
Contracts provided by the Seller to the Buyer prior to the execution of this
Agreement; and

8.2.1.5 any material obligations under the development agreement dated
January 27, 1995, incorporated into Article II of the City Settlement Agreement
that are not customary and ordinary to obligations imposed on similar
surrounding property and only to the extent of the non-customary or
extraordinary obligations.

8.2.2 Indemnification By Buyer. From and after the Closing (except where this
Agreement provides for indemnification even though a Closing did not take place
or was delayed), Buyer shall indemnify, save and hold harmless the Selling
Parties, Harrah’s, their Affiliates and their respective Representatives from
and against any and all Damages incurred in connection with, arising out of,
resulting from or incident to:

8.2.2.1 any material breach of any representation or warranty made by Buyer and
contained in this Agreement or certificate delivered by Buyer pursuant hereto;

 

- 37 -



--------------------------------------------------------------------------------

8.2.2.2 any material breach of any covenant or agreement made, or to be
performed, by Buyer contained in this Agreement or certificate delivered by
Buyer pursuant hereto; and

8.2.2.3 the Assumed Liabilities, except for any obligation indemnified under
Section 8.2.1.5.

8.2.3 Tax Indemnification.

8.2.3.1 From and after the Closing, each of the Selling Parties and Harrah’s
shall, jointly and severally, indemnify, save and hold harmless the Buyer, the
Companies, their Affiliates and their respective Representatives from and
against any and all Damages incurred in connection with, arising out of,
resulting from or incident to:

(a) Taxes of, or with respect to (including without limitation with respect to
the income, business, or activities of), each of the Companies (or any of their
predecessors) for all Pre-Closing Tax Periods;

(b) Taxes of, or with respect to, the Selling Parties, Harrah’s, or any of their
Affiliates, including without limitation, all Taxes arising out of or in
connection with the sale of the Interests or other transactions contemplated by
this Agreement (except to the extent provided otherwise in Section 5.10);

(c) any breach of any covenant or agreement made, or to be performed, by any
Selling Party, Company or Harrah’s in Section 5.8 or 5.9; and

(d) any breach of any representation or warranty or the inaccuracy of any
representation or warranty, made by any Selling Party or Harrah’s in Section 3.5
except to the extent that any such Damages are otherwise indemnified pursuant to
the foregoing clauses (a) through (c) above.

For purposes of this Section 8.2.3, Taxes shall include the amount of Taxes
which would have been paid but for the application of any credit or net
operating loss or capital loss deduction attributable to Post-Closing Tax
Periods. The amount of any Damages determined pursuant to this Section 8.2.3
shall be reduced by the amount of any corresponding adjustment to the Purchase
Price pursuant to Section 2.1.2.2(c).

From and after the Closing, Buyer shall indemnify, save and hold harmless
Sellers from and against any and all Damages incurred in connection with,
arising out of, resulting from or incident to (a) Taxes of the Companies for any
Post-Closing Tax Period, except to the extent such Taxes are attributable to a
breach by Sellers of any covenant or agreement referenced in Section 8.2.3.1(c)
or a representation or warranty referenced in Section 8.2.3.1(d), and (b) any
material breach of any covenant or agreement made, or to be performed, by Buyer
in Section 5.8, or 5.9.

 

- 38 -



--------------------------------------------------------------------------------

8.2.3.2 In the case of any Straddle Period:

(a) personal and intangible property Taxes or other Taxes levied on a per diem
basis (collectively, “Per Diem Taxes”) of the Companies for a Pre-Closing Tax
Period shall be equal to the amount of such Per Diem Taxes for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of calendar days during the Straddle Period that are in the Pre-Closing Tax
Period and the denominator of which is the total number of calendar days in the
Straddle Period; and

(b) Taxes of the Companies (other than Per Diem Taxes) for any Pre-Closing Tax
Period shall be computed as if such Tax Period ended as of the end of the day on
the Closing Date.

8.2.3.3 The Selling Parties’ and Harrah’s indemnity obligation in respect of
Taxes for a Pre-Closing Tax Period shall be payable from the Selling Parties and
Harrah’s to Buyer in the amount of the excess of (a) any such Taxes for a
Pre-Closing Tax Period (as may be evidenced by any Tax Return prepared by Buyer
in accordance with Section 5.8 or as otherwise indicated in a written notice
prepared by Buyer) over (b) the amount of such Taxes paid by the Selling Parties
or Harrah’s at any time plus the amount of such Taxes paid by the Companies on
or prior to the Closing Date. The Selling Parties and Harrah’s shall pay such
excess to Buyer within ten (10) calendar days after written demand is made by
Buyer (but in no event does such payment have to be made earlier than five
(5) calendar days before the date on which Taxes for the relevant Tax Period are
required to be paid to the relevant Governmental Entity). If the amount of any
such Taxes paid by the Selling Parties or Harrah’s at any time and/or the amount
of such Taxes paid by the Companies on or prior to the Closing Date exceeds the
amount of such Taxes for the Pre-Closing Tax Period, Buyer shall pay to the
Selling Parties or Harrah’s the amount of such excess within ten (10) calendar
days after the Tax Return with respect to the final Liability for such Taxes is
required to be filed with the relevant Governmental Entity.

8.2.3.4 (a) If a claim shall be made by any Governmental Entity, which, if
successful, might result in an indemnity payment relating to Taxes, Buyer, the
Selling Parties or Harrah’s, as the case may be, shall promptly and in any event
no more than thirty (30) calendar days following receipt of such claim, give
written notice to the other party of such claim (a “Tax Claim”); provided,
however, the failure to give such notice shall only relieve a party from its
indemnification obligations hereunder to the extent it is materially and
adversely prejudiced by such failure; and provided, further, that irrespective
of whether such party is materially or adversely prejudiced, such party shall be
permitted to recover its actual, out-of-pocket monetary damages that are caused
by the other party’s failure to timely give the notice required pursuant to this
Section 8.2.3.4(a). Such notice shall contain factual information describing in
reasonable detail the nature and basis of such claim and the amount thereof, to
the extent known, and shall include copies of any notice or other document
received from any Governmental Entity in respect of any such asserted Tax
liability.

 

- 39 -



--------------------------------------------------------------------------------

(b) With respect to any Tax Claim relating to any Tax Period ending on or prior
to the Closing Date, Harrah’s shall, upon written notification to Buyer, control
all audits or other proceedings at its own expense, whether administrative or
judicial, and may make all decisions taken in connection with any such Tax Claim
(including selection of counsel) at its own expense (in the case of any such Tax
Claim made by a Governmental Entity prior to the Closing Date, Harrah’s shall
continue to control all audits or other proceedings at its own expense and
subject to the other provisions hereof); provided, however, that Harrah’s and
Buyer shall jointly control any Tax Claims (or the portion of any Tax Claim) the
resolution of which may increase the Taxes of the Companies for Tax Periods
ending after the Closing Date by more than $10,000. Harrah’s and Buyer shall
jointly control all proceedings taken in connection with any Tax Claim relating
solely to Taxes of the Companies for a Straddle Period, and Buyer shall control
at its own expense all proceedings with respect to any Tax Claim relating to a
Tax Period beginning after the Closing Date. A party shall promptly notify the
other party if it decides not to control the defense or settlement of any Tax
Claim which it is entitled to control pursuant to this Agreement, and the other
party shall thereupon be permitted to defend and settle such proceeding in its
sole and absolute discretion.

(c) The Selling Parties, Harrah’s, Buyer and the Companies shall reasonably
cooperate with each other in contesting any Tax Claim. Such cooperation shall
include the retention and, upon the request of the party or parties controlling
proceedings relating to such Tax Claim, the provision to such party or parties
of records and information that are reasonably relevant to such Tax Claim, and
making employees available on a mutually convenient basis to provide additional
information or explanation of any material provided hereunder or to testify at
proceedings relating to such Tax Claim.

8.2.4 Damages; Reductions for Insurance Proceeds and Other Recoveries.

8.2.4.1 For purposes of this Agreement, “Damages” shall mean any and all claims,
Liabilities, suits, actions, proceedings, demands, charges, deficiencies,
damages, fines, penalties, judgments, impositions, assessments, Taxes, levies,
duties, losses, costs or expenses (including out-of-pocket expenses and
reasonable attorneys’ fees, expert witness fees, court costs and other costs of
investigation and defense) of every kind and nature, whether or not involving a
third-party claim, provided, however, that, for purposes of claims under
Sections 8.2.1.1, 8.2.1.2, 8.2.1.3, 8.2.1.4, 8.2.1.5, 8.2.2.1, 8.2.2.2 or
8.2.2.3 which do not arise from a Third-Party Claim (or a claim which would
become a Third-Party Claim upon the filing of a lawsuit), “Damages” shall not
include punitive, special, treble, consequential or exemplary damage.

8.2.4.2 Any Damages triggering indemnity obligations under this Section 8.2
shall be reduced (retroactively or prospectively) by any insurance proceeds,
proceeds of subrogation and any indemnity, contribution or other similar payment
from third parties actually recovered by any of the Indemnified Parties. The
existence of a claim for monies by an

 

- 40 -



--------------------------------------------------------------------------------

Indemnified Party against an insurer or other third party in respect of any
Damages shall not, however, delay any payment otherwise due and owing under this
Section 8.2. In such event, the Indemnifying Parties shall make payment in full
to the applicable Indemnified Party of the amount due and owing under this
Section 8.2 against an assignment by the Indemnified Party to the Indemnifying
Parties of the entire claim for insurance proceeds or against such third party.
Notwithstanding any other provisions of this Agreement, the Parties intend that
no insurer or any other third party shall be (i) entitled to a benefit it would
not be entitled to receive in the absence of the provisions of this Section 8.2,
or (ii) relieved of the responsibility to pay any claims for which it is
obligated. If an Indemnified Party has received the payments required by this
Section 8.2 from the Indemnifying Parties in respect of any Damages and has
received or later receives insurance proceeds or other amounts in respect of
such Damages, then the Indemnified Party shall as promptly as practicable pay to
the Indemnifying Parties a sum equal to the amount of such insurance proceeds or
other amounts received, net of any costs incurred in connection with such
insurance or other third-party recoveries, up to the aggregate amount of any
payments received from the Indemnifying Parties pursuant to this Section 8.2 in
respect of such Damages (or if there is more than one Indemnifying Parties, the
Indemnified Party shall pay each of the Indemnifying Parties its proportionate
share, based on the payments received from the Indemnifying Parties, of such
insurance or other proceeds).

8.2.4.3 The Parties agree that any indemnification payments made pursuant to
this Agreement shall be treated for tax purposes as an adjustment to the
Purchase Price and that the liability in respect of which such indemnification
payment is made shall, if applicable, be treated for tax purposes as an
additional applicable liability for purposes of the first sentence of
Section 5.8.1.

8.2.5 Limitations of Liability. Neither Sellers or Harrah’s shall have any
liability with respect to the matters described in Section 8.2.1 (other than
liability with respect to Section 8.2.1.4) nor Buyer shall have any liability
with respect to the matters described in Section 8.2.2 unless and until the
aggregate of all Damages incurred by Buyer, the Companies, their Affiliates or
Representatives (as to Sellers or Harrah’s liability) and by Sellers or Harrah’s
(as to Buyer’s liability) exceeds One Hundred Thousand Dollars ($100,000.00),
and then only for the amount by which such Damages exceed One Hundred Thousand
Dollars ($100,000.00).

8.2.5.1 The aggregate liabilities of the Selling Parties to Buyer for Damages
under Section 8.2.1.1 arising out of a breach of Sellers’ representations
contained in Section 3.6 or Section 3.8 as to contamination of the Property in
violation of Environmental Laws shall not exceed fifteen percent (15%) of the
Purchase Price.

8.2.5.2 Notwithstanding anything to the contrary in this Agreement, the
foregoing provisions of this Section 8.2.5 shall not apply to any claims for
indemnification under Section 8.2.3 with respect to Taxes.

Section 8.3 Procedure for Claims between Parties. Except as otherwise provided
in Section 8.2.3.4, if a claim for Damages is to be made by a party entitled to
indemnification hereunder (“Indemnified Party”), such party shall give written
notice fully describing the claim and the total monetary damages sought (each, a
“Notice”) to the party or parties from whom such

 

- 41 -



--------------------------------------------------------------------------------

indemnification is sought (the “Indemnifying Parties”) as soon as practicable
after such Indemnified Party becomes aware of any fact, condition or event which
may give rise to Damages for which indemnification may be sought under this
Article VIII but, in any event, prior to the expiration of any applicable
survival period under Section 8.1 Any failure to submit any such notice of claim
to the Indemnifying Parties shall not relieve any Indemnifying Party of any
liability hereunder, except to the extent that the Indemnifying Parties
demonstrate that an Indemnifying Party was actually prejudiced by such failure.

Section 8.4 Defense of Third-Party Claims. Except as otherwise provided in
Section 8.2.3.4 with respect to Tax Claims, if any lawsuit or enforcement action
is filed against an Indemnified Party by any third party (each, a “Third-Party
Claim”) for which indemnification under this Article VIII may be sought, Notice
thereof shall be given to the Indemnifying Parties as promptly as practicable.
The failure of any Indemnified Party to give timely Notice hereunder shall not
affect rights to indemnification hereunder, except to the extent that the
Indemnifying Parties demonstrate that an Indemnifying Party was actually
prejudiced by such failure. After such Notice, if the Indemnifying Parties
acknowledge in writing to an Indemnified Party that the Indemnifying Parties are
liable and have indemnity obligations for any Damages resulting from any such
Third-Party Claim, then the Indemnifying Parties shall be entitled, if they so
elect at their own cost, risk and expense, (i) to take control of the defense
and investigation of such Third-Party Claim, (ii) to employ and engage attorneys
of its own choice (provided that such attorneys are reasonably acceptable to the
Indemnified Parties) to handle and defend the same, unless the named parties to
such action or proceeding include both one or more Indemnifying Parties and a
Indemnified Party, and the Indemnified Party has been advised in writing by
counsel that there may be one or more legal defenses available to such
Indemnified Party that are different from or additional to those available to an
applicable Indemnifying Party, in which event such Indemnified Party shall be
entitled, at the Indemnifying Parties’ cost, risk and expense, to separate
counsel of its own choosing, and (iii) to compromise or settle such claim, which
compromise or settlement shall be made only with the written consent of the
Indemnified Party, such consent not to be unreasonably withheld. If the
Indemnifying Parties elect to assume the defense of a Third-Party Claim, the
Indemnified Party shall cooperate in all reasonable respects with the
Indemnifying Parties and their attorneys in the investigation, trial and defense
of such Third-Party Claim and any appeal arising therefrom; provided, however,
that the Indemnified Party may, at its own cost, participate in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom. The parties shall cooperate with each other in any
notifications to insurers and in any insurance claims relating thereto. If the
Indemnifying Parties fail to assume the defense of such claim within fifteen
(15) calendar days after receipt of the Notice, the Indemnified Parties against
which such claim has been asserted will have the right to undertake, at the
Indemnifying Parties’ cost, risk and expense, the defense, compromise or
settlement of such Third-Party Claim on behalf of and for the account and risk
of the Indemnifying Parties; provided, however, that such claim shall not be
compromised or settled without the written consent of the Indemnifying Parties,
which consent shall not be unreasonably withheld or delayed. If the Indemnified
Party assumes the defense of the claim, the Indemnified Party will keep the
Indemnifying Parties reasonably informed of the progress of any such defense,
compromise or settlement. The Indemnifying Parties shall be liable for any
settlement of any Third-Party Claim effected pursuant to and in accordance with
this Section 8.4 (subject to

 

- 42 -



--------------------------------------------------------------------------------

the limitations of Section 8.2.5) and for any final judgment (subject to any
right of appeal), and each Indemnifying Party agrees to indemnify and hold
harmless the Indemnified Party from and against any Damages by reason of such
settlement or judgment.

Section 8.5 Resolution of Conflicts and Claims.

8.5.1 If the Indemnifying Parties object in writing to any claim for
indemnification made by a Indemnified Party in any written Notice of a claim (an
“Objection Notice”), the Parties shall attempt in good faith to agree upon the
rights of the respective parties with respect to each of such claims, and each
Party shall provide information to the other party (as reasonably requested)
related to the issues set forth in the Objection Notice. If the Parties should
so agree, a memorandum setting forth such agreement shall be prepared and signed
by the parties.

8.5.2 If no such agreement is reached after good faith negotiation, any Party
may demand mediation of the dispute, unless the amount of the Damage or loss is
at issue in a pending action or proceeding involving a Third-Party Claim, in
which event mediation shall not be commenced until such amount is ascertained or
both parties agree to mediation. In any such mediation, Buyer and the Selling
Parties agree to employ a mediator from the American Arbitration Association
(the “AAA”) to assist them in reaching resolution of such dispute according to
the Commercial Mediation Rules of the AAA. The mediator shall be an attorney
with experience in mergers and acquisitions transactions. The fees and expenses
of the mediator shall be shared equally by Buyer and the Selling Parties. If,
after mediation efforts, the Selling Parties and Buyer should agree as to all or
a portion of a claim, a memorandum setting forth such agreement shall be
prepared and signed by both parties. If after commercially reasonable efforts,
and over a period of sixty (60) calendar days, the parties are unable to reach
agreement on such dispute utilizing the mediator, the parties shall be permitted
to proceed with any other remedy available to such party.

8.5.3 Notwithstanding anything to the contrary in this Agreement, Sections 8.5.1
and 8.5.2 shall not apply to any claims for indemnification under Section 8.2.3
with respect to Taxes.

Section 8.6 Payment of Damages. The Indemnified Party shall be paid in cash or
by wire transfer by the Indemnifying Parties the amount to which the Indemnified
Party may become entitled by reason of the provisions of this Article VIII,
within five (5) days after such amount is determined either by mutual agreement
of the parties or pursuant to the mediation proceeding described in Section 8.5
of this Agreement or on the date on which both such amount and the Indemnifying
Party’s obligation to pay such amount have been determined by a final judgment
of a court or administrative body having jurisdiction over such proceeding.

Section 8.7 Exclusive Remedy. After the Closing, the indemnities provided in
this Article VIII shall constitute the sole and exclusive remedy of any
Indemnified Party for Damages arising out of, resulting from or incurred in
connection with the breach of any representation, warranty or agreement made by
the parties in this Agreement; provided, however, that this exclusive remedy for
Damages does not preclude a party from bringing an action for specific

 

- 43 -



--------------------------------------------------------------------------------

performance or other equitable remedy to require a party to perform its
obligations under this Agreement. Without limiting the generality of the
preceding sentence, no legal action sounding in tort, statute or strict
liability may be maintained by any party.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Definitions.

9.1.1 For purposes of this Agreement, the term:

“Affiliate” means a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first-mentioned Person.

“Assumed Liabilities” means (a) those attributes of the Property, including
physical condition, which Buyer has accepted “As Is, Where Is” pursuant to
Section 4.4; (b) Damages to the extent they have been fully paid and indemnified
by the provisions of Section 8.2.1.1 or 8.2.1.2 as limited by Section 8.2.5;
(c) impairments of title to the Property other than Non-Permitted Exceptions;
(d) obligations under the Assumed Contracts; and (e) any liability expressly
disclaimed or not accepted by the Selling Parties pursuant to the provisions of
this Agreement.

“Bel Heirs Lease” means that certain Lease by J. A. Bel Heirs, et. al. to
Players Lake Charles, Inc., dated as of April 29, 1993, as amended. The lease
term of the property covered by this lease is “month to month.”

“Business Day or Days” means a day other than Saturday or Sunday or other day
when commercial banks in Nevada or Louisiana are authorized or required by law
to close.

“Buyer Gaming Laws” means any Louisiana statute, ordinance, rule, regulation,
permit, consent, registration, finding of suitability, approval, license,
judgment, order, decree, injunction or other authorization, including any
condition or limitation placed thereon, governing or relating to the current or
contemplated casino and gaming activities and operations and manufacturing and
distributing operations of Buyer or any of its Subsidiaries.

“City Settlement Agreement” means the City Settlement and Admission Fee
Agreement dated May 15, 1998, by and between the Companies, on the one hand, and
the City of Lake Charles, on the other hand.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Gaming Laws” means any Louisiana statute, ordinance, rule, regulation,
permit, consent, registration, finding of suitability and, as to the Companies
specifically, any approval, license, judgment, order, decree, injunction or
other authorization, including any condition or limitation placed thereon,
governing or relating to the casino and gaming activities of either of the
Companies.

 

- 44 -



--------------------------------------------------------------------------------

“Company Gaming Licenses” means the licenses to conduct gaming under the Company
Gaming Laws held by the Companies.

“Contract” means any agreement, contract, lease, power of attorney, note, loan,
evidence of indebtedness, purchase order, letter of credit, settlement
agreement, franchise agreement, undertaking, covenant not to compete, employment
agreement, license, instrument, obligation, commitment, understanding, policy,
purchase and sales order, quotation and other executory commitment to which any
Person is a party or to which any of the assets of such Person are subject,
whether oral or written, express or implied.

“Disclosure Materials” means the disclosure materials provided by the Sellers to
Buyer prior to the date hereof, but excluding the Disclosure Letter and the
other Schedules and Exhibits to this Agreement.

“Due Diligence Period” shall have the meaning attributed to it in the Letter of
Intent.

“Employee Benefit Plan” means (i) any employee benefit plan within the meaning
of Section 3(3) of ERISA, or (ii) any similar employment, severance or other
arrangement or policy (whether written or oral) providing for insurance coverage
(including self-insured arrangements), workers’ compensation, disability
benefits, supplemental unemployment benefits, vacation benefits, fringe benefits
or retirement benefits, or for profit sharing, deferred compensation, bonuses,
stock options, stock appreciation or other forms of incentive compensation or
post-retirement insurance, compensation or benefits.

“Encumbrances” means claims, pledges, agreements, limitations on voting rights,
charges or other encumbrances or restrictions on transfer of any nature.

“Environmental Laws” means any and all applicable Laws which (1) regulate or
relate to the protection or clean up of the environment; the use, treatment,
storage, transportation, handling, disposal or release of Hazardous Substances,
the preservation or protection of waterways, groundwater, drinking water, air,
wildlife, plants or other natural resources; or the health and safety of Persons
or property, including without limitation protection of the health and safety of
employees; or (2) impose liability or responsibility with respect to any of the
foregoing, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.), or
any other law of similar effect.

“Environmental Permits” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equity Interest” means any share, capital stock, partnership, member or similar
interest in any entity, and any option, warrant, right or security (including
debt securities) convertible, exchangeable or exercisable therefor.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

- 45 -



--------------------------------------------------------------------------------

“ERISA Affiliate” means any corporation, trade, business or other entity under
common control with the Selling Parties, the Companies or Harrah’s within the
meanings of Sections 414(b), (c), (m) or (o) of the Code, or under Section 4001
of ERISA.

“Escrow Agent” means Stewart Title Guaranty Company, whose address is 6263 North
Scottsdale Road, Suite 125, Scottsdale, AZ 85250. (480) 281-2856 (fax),
Attention: Vickie Goergen.

“Gaming Authorities” means any governmental authority or agency with regulatory
control or jurisdiction over the conduct of lawful gaming or gambling,
including, without limitation, the Louisiana Riverboat Gaming Commission, the
LGCB and the Riverboat Gaming Enforcement Division of Louisiana State Police
and, in the case of Buyer, also shall include all governmental authorities or
agencies charged with enforcing Buyer Gaming Laws.

“Gaming Laws” means the Buyer Gaming Laws and the Company Gaming Laws.

“HLC Berth Approval” means the approval of the HLC Relocation by any required
local Calcasieu parish referendum, option or vote, whether or not approval by
the LGCB is conditioned upon such local action.

“HLC Relocation” means any change in berth of the Company Gaming License owned
by HLC and either of the Riverboats within the Lake Charles, Louisiana MSA.

“Hazardous Substances” means any pollutant, chemical, substance and any toxic,
infectious, carcinogenic, reactive, corrosive, ignitable or flammable chemical,
or chemical compound, or hazardous substance, material or waste, whether solid,
liquid or gas, that is subject to regulation, control or remediation under any
Environmental Laws, including without limitation, any quantity of asbestos in
any form, urea, formaldehyde, PCBs, radon gas, crude oil or any fraction
thereof, all forms of natural gas, petroleum products or by-products or
derivatives.

“Hotel” means the standalone hotel referred to as the “Lake Front Hotel,” owned
and operated by HLC and located in Lake Charles, Louisiana together with the
garage located on the Company Real Property.

“Hurricane Rita” means the hurricane which impacted the area in which businesses
of the Companies operated on or about September 23, 2005.

“Income Tax” means any federal, state, local or foreign income Tax, alternative
minimum Tax or other similar Tax (but only if determined with respect to net
income).

“Income Tax Return” means any Tax Return relating to Income Taxes.

“Indebtedness” means any Liability in respect of (A) borrowed money,
(B) capitalized lease obligations, (C) the deferred purchase price of property
or services (other than trade

 

- 46 -



--------------------------------------------------------------------------------

payables in the ordinary course of business) and (D) guarantees of any of the
foregoing incurred by any other person other than the Companies.

“Intellectual Property” means all intellectual property or other proprietary
rights of every kind, foreign or domestic, including all patents, patent
applications, inventions (whether or not patentable), processes, products,
technologies, discoveries, copyrightable and copyrighted works, apparatus, trade
secrets, trademarks, trademark registrations and applications, domain names,
service marks, service mark registrations and applications, trade names, trade
secrets, know-how, trade dress, copyright registrations, customer lists,
confidential marketing and customer information, licenses, confidential
technical information, software, and all documentation thereof.

“IRS” means the Internal Revenue Service, a division of the United States
Treasury Department, or any successor thereto.

“knowledge” of a particular fact or matter means that a Person is actually aware
of such fact or other matter and does not imply that such Person has or should
have conducted any inspection, examination or other inquiry to determine the
accuracy of any such fact or other matter. When used in the phrase “knowledge of
the Sellers” or “the Sellers’ knowledge” and words of similar import,
“knowledge” means the knowledge of Wayne Fukumitsu, Yale Spina and Steve
Ditchkus.

“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction, decree or
arbitration award, policies, guidance, court decision, rule of common law or
finding.

“Letter of Intent” means the Letter of Intent dated as of April 11, 2006, by and
between Buyer and Harrah’s.

“LGCB” means the Louisiana Gaming Control Board.

“LGCB Approval” means (a) the approval by the LGCB of the transfer of ownership
of the Interests from Sellers to Buyer and (b) if required by law or the LGCB
the approval by the LGCB of the HLC Relocation.

“Liabilities” mean any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether accrued, absolute, contingent, matured, unmatured,
liquidated, unliquidated, known or unknown.

“Liens” means any mortgage, pledge, lien, security interest, conditional or
installment sale agreement, charge or other claims of third parties of any kind
.

“Non-Income Tax” means any Tax other than an Income Tax.

“Non-Income Tax Return” means any Tax Return relating to a Non-Income Tax.

 

- 47 -



--------------------------------------------------------------------------------

“Parking Lot Management Agreement” means the Parking Lot Management Agreement
dated as of November 1, 1999, by and between the City of Lake Charles and HLC
(as successor-in-interest to Players Lake Charles LLC).

“Non-Permitted Title Exceptions” means those title matters listed on Schedule
III attached hereto.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust, an unincorporated organization, a division
or operating group of any of the foregoing, a Governmental Entity or any other
entity.

“Pre-Closing Tax Period” means any Tax Period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.

“Post-Closing Tax Period” means any Tax Period ending after the Closing Date,
other than that portion of any Straddle Period ending on the Closing Date.

“Representatives” means, with respect to a Person, its directors, officers,
employees, accountants, consultants, legal counsel, advisors, agents and other
representatives.

“Retained Liabilities” means the liabilities or obligations of the Companies,
whether disclosed or undisclosed, (unless otherwise noted) existing before and
remaining after the Closing, including without limitation as follows: (A) any
obligations of the Companies, or either of them, under the Contracts (other than
the Assumed Contracts); (B) any violations or breaches of, or defaults (or
rights of termination, cancellation or acceleration of any obligation or loss of
any benefit) under, any of the terms, conditions or provisions of any Assumed
Contract that have not been expressly disclosed; (C) any infringement by the
Companies’ past or present operations on the Intellectual Property Rights of any
other Person; (D) any actions, suits or proceedings, claims, arbitrations or
investigations against either of the Companies other than those arising out of
the transactions contemplated by this Agreement; (E) any Indebtedness of the
Companies; (F) any obligations of any other Person assumed, guaranteed or
endorsed by the Companies, or either of them, or for which the Companies, or
either of them, have become liable prior to the Closing (whether directly,
contingently or otherwise); (G) any liens against any assets of the Companies
under ERISA; (H) any obligations to any multiemployer plans within the meaning
of Section 3(37) of ERISA or any plan subject to Title IV of ERISA for
delinquent contributions thereto or for on account of any withdrawal liability;
(I) violations of Environmental Laws or Environmental Permits other than with
respect to the Property; (J) any Employee Benefit Plan sponsored or maintained
by Sellers, the Companies, Harrah’s or any ERISA Affiliate, or to which Sellers,
the Companies, Harrah’s or any ERISA Affiliate was obligated to contribute;
(K) any notices provided by Sellers under the WARN Act or the termination of
Hotel or casino employees (including, but not limited to, any payment in lieu of
notice under the WARN Act); (L) Seller’s provision of COBRA coverage to former
employees of the Companies or their failure to provide the same; (M) the Guests’
Safe Deposit Boxes; and (N) the Guests’ Baggage; but specifically excluding the
Assumed Liabilities.

 

- 48 -



--------------------------------------------------------------------------------

“Riverboats” means the “Pride of Lake Charles” and “Star” riverboat casinos
owned by the Companies and located at Lake Charles, Louisiana.

“Straddle Period” means any Tax Period beginning before the Closing Date and
ending after the Closing Date.

“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) such party or
any other Subsidiary of such party is a general partner or managing member or
(ii) at least 50% of the securities or other Equity Interests having by their
terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization that is, directly or indirectly, owned or controlled by such party
or by any one or more of its Subsidiaries, or by such party and one or more of
its Subsidiaries.

“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity or domestic or foreign
taxing authority, including, without limitation, income, gross receipts,
profits, gaming, excise, real or personal property, environmental, sales, use,
value-added, ad valorem, withholding, social security, retirement, employment,
unemployment, workers’ compensation, occupation, service, license, net worth,
capital stock, payroll, franchise, gains, stamp, transfer and recording taxes,
charges and fees, and shall include any Liability for the Taxes of any other
Person under Treasury Regulation Section 1.1502-6 (or any similar provision of
state, local, or foreign law) or as a transferee or successor, by contract, or
otherwise.

“Tax Period” means any period prescribed by any Governmental Entity for which a
Tax Return is required to be filed or a Tax is required to be paid.

“Tax Return” means any report, return (including any information return), claim
for refund, election, estimated Tax filing or payment, request for extension,
document, declaration or other information or filing required to be supplied to
any Governmental Entity with respect to Taxes, including attachments thereto and
amendments thereof.

“Transfer Taxes” mean any and all transfer, documentary, sales, use, stamp,
registration, value added, recording, escrow and other similar Taxes (including
any out-of-pocket filing expenses, penalties and interest) incurred in
connection with the transactions contemplated by this Agreement (including
recording and escrow fees and any real property or leasehold interest transfer
tax and any similar Tax).

 

- 49 -



--------------------------------------------------------------------------------

9.1.2 The following are defined elsewhere in this Agreement, as indicated below:

 

Terms

  

Cross Reference
In Agreement

AAA

   Section 8.5.2

Additional Damage

   Section 5.13.3

Additional Payment

   Section 2.3.3.1

Agreement

   Preamble

Allocation

   Section 5.8.1

Antitrust Division

   Section 5.5.2

Assumed Contracts

   Recital D

Auditor

   Section 2.3.2

Biloxi Buyer

   Recital E

Biloxi Sale Agreement

   Recital E

Biloxi Sellers

   Recital E

Buyer

   Preamble

Closing

   Section 1.2

Closing Date

   Section 1.2

Closing Payment

   Section 2.2.4

Company Leased Property

   Section 3.6.1

Company Owned Property

   Section 3.6.1

Company Permit(s)

   Section 3.9.1

Company Real Property

   Section 3.6.1

Company(ies)

   Preamble

Confidentiality Agreement

   Section 5.4.3

Customer Lists

   Section 5.15.3

Damages

   Section 8.2.4.1

Deposit

   Section 2.2.1

Determination Date

   Section 2.3.2

Disclosure Letter

   Article III

Electing Party

   Section 5.12.1

Escrow Account

   Section 2.2.3

Escrow Agreement

   Section 2.2.1

Estimated Purchase Price Adjustment

   Section 2.2.3

Extended Outside Date

   Section 7.1.2

Final Closing Schedule

   Section 2.3.1

FIRPTA Affidavit

   Section 2.4.1.6

FTC

   Section 5.5.2

Governmental Consents

   Section 5.5.7

Governmental Entity

   Section 3.4.2

Harrah’s

   Preamble

Harrah’s Name

   Section 5.15.1

Hazardous Substance Laws

   Section 4.4.2.4

HLC

   Preamble

HLC Seller

   Preamble

Hotel Closing

   Section 5.1

HSP

   Preamble

HSP Seller One

   Preamble

 

- 50 -



--------------------------------------------------------------------------------

Terms

  

Cross Reference
In Agreement

HSP Seller One Interest

  

Recital B

HSP Seller One Partnership Interests Assignment

  

Section 2.4.1.2

HSP Seller Two

  

Preamble

HSP Seller Two Interest

  

Recital B

HSP Seller Two Partnership Interests Assignment

  

Section 2.4.1.3

HSP Sellers

  

Preamble

HSR Act

  

Section 3.4.2

Indemnified Party (ies)

  

Section 8.3

Indemnifying Party (ies)

  

Section 8.3

Interests

  

Recital B

Lease Documents

  

Section 3.6.2

Letter Agreement

  

Section 5.14

Membership Interests

  

Recital A

Membership Interests Assignment

  

Section 2.4.1.1

MSA

  

Section 5.14

Non-Electing Party

  

Section 5.12.1

Notice

  

Section 8.3

November Election Obligations

  

Section 5.5.3.3

Objection Notice

  

Section 8.5.1

Organizational Documents

  

Section 3.2

Outside Date

  

Section 7.1.2

Partnership Interests

  

Recital B

Partnership Interests Assignment

  

Section 2.4.1.2

Per Diem Taxes

  

Section 8.2.3.2(a)

Pre-Existing Claims

  

Section 5.13.1

Preliminary Closing Schedule

  

Section 2.2.2

Property

  

Recital C

Purchase Price

  

Section 2.1.1

Purchase Price Adjustment Amount

  

Section 2.1.2

Restoration

  

Section 5.16

SBC

  

Section 5.5.3.1(c)

Section 1031 Exchange

  

Section 5.12.1

Seller(s)

  

Preamble

Selling Parties

  

Preamble

September Election Obligations

  

Section 5.5.3.1

Shortfall Amount

  

Section 5.13.3

Tax Claim

  

Section 8.2.3.4(a)

Third-Party Claim

  

Section 8.4

Third-Party Reports

  

Section 4.4.3

WARN Act

  

Section 5.11.3

 

- 51 -



--------------------------------------------------------------------------------

Section 9.2 Notices. All notices and other communications hereunder shall be
(a) in writing, (b) delivered by personal delivery, sent by commercial delivery
service or certified mail, return receipt requested, or transmitted by
facsimile, (c) deemed to have been given on the date of personal delivery, the
date set forth in the records of the delivery service or on the return receipt,
or the date of facsimile confirmation, and (d) addressed as follows:

If to the Selling Parties or Harrah’s, to:

Harrah’s Entertainment, Inc.

One Harrah’s Court

Las Vegas, NV 89119

Fax:  (702) 407-6286

Attn: General Counsel

with a copy to:

Holland & Knight LLP

One Atlantic Center, Suite 2000

1201 W. Peachtree Street, NE

Atlanta, GA 30309

Attn: W. Reeder Glass, Esq.

If to Buyer, to:

Pinnacle Entertainment, Inc.

3800 Howard Hughes Parkway, Suite 1800

Las Vegas, Nevada 89109

Fax:  (702) 784-7778

Attn: John A. Godfrey, Esq.

with a copy to:

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067

Fax:  (310) 203-7199

Attn: C. Kevin McGeehan, Esq.

or to any other or additional Persons and addresses as the parties may from time
to time designate in a writing delivered in accordance with this Section 9.2.

Section 9.3 Interpretation. When a reference is made in this Agreement to
Sections, Exhibits or Schedules, such reference shall be to a Section or Exhibit
or Schedule of this Agreement unless otherwise indicated. The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are

 

- 52 -



--------------------------------------------------------------------------------

used in this Agreement they shall be deemed to be followed by the words “without
limitation.” The phrase “made available” in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.

Section 9.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 9.5 Entire Agreement; No Third-Party Beneficiaries. This Agreement, the
Biloxi Sale Agreement, the Confidentiality Agreement and all documents and
instruments delivered pursuant to this Agreement constitute the entire agreement
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof; provided that the
Confidentiality Agreement shall remain in full force and effect until the
Closing; and provided further, that the indemnification obligations of the
parties under Section 4(b)(i) of the Letter of Intent shall remain in full force
and effect following the Closing. Each party hereto agrees that, except for the
representations and warranties contained in this Agreement and the Disclosure
Letter, none of Buyer, the Selling Parties or Harrah’s makes any other
representations or warranties, and each hereby disclaims any other
representations and warranties made by itself or any of its respective
Representatives or other representatives, with respect to the execution and
delivery of this Agreement or the transactions contemplated hereby,
notwithstanding the delivery or disclosure to any of them or their respective
representatives of any documentation or other information (whether oral or
written) with respect to any one or more of the foregoing.

Section 9.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

Section 9.7 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by operation of Law (including,
without limitation, by merger or consolidation) or otherwise, except that
(i) either party may assign this Agreement as collateral to its lenders and
notify the other party in writing promptly upon such assignment, and (ii) Buyer
may, without prior consent of any other party hereto, transfer or assign by
operation of law or otherwise this Agreement, or Buyer’s right to purchase any
of the Partnership Interests pursuant to this Agreement, to any Affiliate or
Subsidiary of Buyer, provided that Buyer shall remain liable for all of its
obligations hereunder. Any assignment in violation of the preceding sentence
shall be void.

Section 9.8 Parties of Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their respective successors and
assigns, and nothing in this

 

- 53 -



--------------------------------------------------------------------------------

Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

Section 9.9 Mutual Drafting. Each party hereto has participated in the drafting
of this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. In the event of any ambiguity or question of
intent arises, this Agreement shall be construed as if drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

Section 9.10 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

9.10.1 This Agreement and the transactions contemplated hereby, and all disputes
between the parties under or related to the Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the Laws of the State of
Nevada, applicable to contracts executed in and to be performed entirely within
the State of Nevada, provided, however, the laws of the State of Louisiana shall
govern all matters involving the Company Real Property and any agreement
intended to be enforceable under the laws of the State of Louisiana.

9.10.2 Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Nevada State court, or Federal court of the United States of America, sitting in
Nevada, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby or for
recognition or enforcement of any judgment relating thereto, and each of the
parties hereby irrevocably and unconditionally (A) agrees not to commence any
such action or proceeding except in such courts, (B) agrees that any claim in
respect of any such action or proceeding may be heard and determined in such
Nevada State court or, to the extent permitted by law, in such Federal court,
(C) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in any such Nevada State or Federal court, (D) waives, to
the fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such Nevada State or Federal
court, and (E) to the extent such party is not otherwise subject to service of
process in the State of Nevada, appoints CSC Services of Nevada, Inc., 502 E.
John Street, Carson City, Nevada 89706, as such party’s agent in the State of
Nevada for acceptance of legal process and agrees that service made on any such
agent shall have the same legal force and effect as if served upon such party
personally within such state. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

9.10.3 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO

 

- 54 -



--------------------------------------------------------------------------------

INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.3.

Section 9.11 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Agreement by facsimile transmission will be effective as
delivery of a manually executed counterpart hereof.

Section 9.12 Strict Performance. The parties hereto agree that irreparable
damage would occur in the event that this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

Section 9.13 Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of Buyer, the Selling Parties and
Harrah’s.

Section 9.14 Extension; Waiver. At any time prior to the Closing, Buyer, the
Selling Parties and Harrah’s, by action taken or authorized by their respective
boards of directors or comparable governing bodies may, to the extent legally
allowed (i) extend the time for or waive the performance of any of the
obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (iii) waive compliance with any of the
agreements or conditions contained hereto. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.

Section 9.15 Time of the Essence. Time is of the essence for all matters and
times set forth in this Agreement.

 

- 55 -



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank.]

 

- 56 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.

 

BUYER

PINNACLE ENTERTAINMENT INC.

By:     

Name:

    

Its:

    

 

SELLING PARTIES

PLAYERS LC, LLC

By:   PLAYERS HOLDING, LLC, Sole Member   By:   PLAYERS INTERNATIONAL, LLC, Sole
Member     By:   HARRAH’S OPERATING COMPANY, INC., Sole Member       By:       
    Name:            Its:     

 

PLAYERS RIVERBOAT MANAGEMENT, LLC

By:   PLAYERS HOLDING, LLC, Sole Member   By:   PLAYERS INTERNATIONAL, LLC, Sole
Member     By:   HARRAH’S OPERATING COMPANY, INC., Sole Member       By:       
    Name:            Its:     

[SIGNATURE PAGE TO PURCHASE AGREEMENT]

 

S-1



--------------------------------------------------------------------------------

PLAYERS RIVERBOAT II, LLC

By:

  PLAYERS RIVERBOAT MANAGEMENT, LLC, Member   By:   PLAYERS HOLDING, LLC, Sole
Member     By:   PLAYERS INTERNATIONAL, LLC, Sole Member       By:   HARRAH’S
OPERATING COMPANY, INC., Sole Member         By:              Name:             
Its:     

 

By:

  PLAYERS RIVERBOAT, LLC, Member   By:   PLAYERS HOLDING, LLC, Sole Member    
By:   PLAYERS INTERNATIONAL, LLC, Sole Member       By:   HARRAH’S OPERATING
COMPANY, INC., Sole Member         By:              Name:              Its:     

[SIGNATURE PAGE TO PURCHASE AGREEMENT]

 

S-2



--------------------------------------------------------------------------------

HARRAH’S LAKE CHARLES, LLC

By:

  PLAYERS LC, LLC, Member   By:   PLAYERS HOLDING, LLC, Sole Member     By:  
PLAYERS INTERNATIONAL, LLC, Sole Member       By:   HARRAH’S OPERATING COMPANY,
INC., Sole Member         By:              Name:              Its:     

 

HARRAH’S STAR PARTNERSHIP

By:

  PLAYERS RIVERBOAT MANAGEMENT, LLC, Member   By:   PLAYERS HOLDING, LLC, Sole
Member     By:   PLAYERS INTERNATIONAL, LLC, Sole Member       By:   HARRAH’S
OPERATING COMPANY, INC., Sole Member         By:              Name:             
Its:     

[SIGNATURE PAGE TO PURCHASE AGREEMENT]

 

S-3



--------------------------------------------------------------------------------

By:

  PLAYERS RIVERBOAT II, LLC, Partner  

By:

  PLAYERS RIVERBOAT, LLC, Member     By:   PLAYERS HOLDING, LLC, Sole Member    
  By:   PLAYERS INTERNATIONAL, LLC, Sole Member         By:   HARRAH’S OPERATING
COMPANY, INC., Sole Member           By:                Name:               
Its:     

 

By:

  PLAYERS RIVERBOAT MANAGEMENT, LLC, Partner   By:   PLAYERS HOLDING, LLC, Sole
Member     By:   PLAYERS INTERNATIONAL, LLC, Sole Member       By:   HARRAH’S
OPERATING COMPANY, INC., Sole Member         By:              Name:             
Its:     

 

HARRAH’S OPERATING COMPANY, INC.

By:

    

Name:

    

Its:

    

[SIGNATURE PAGE TO PURCHASE AGREEMENT]

 

S-4



--------------------------------------------------------------------------------

EXHIBIT A

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is entered into as of May     , 2006,
by and among PINNACLE ENTERTAINMENT INC., a Delaware corporation (“Buyer”),
PLAYERS LC, LLC, a Nevada limited liability company (“HLC Seller”), PLAYERS
RIVERBOAT MANAGEMENT, LLC, a Nevada limited liability company (“HSP Seller
One”), PLAYERS RIVERBOAT II, LLC, a Louisiana limited liability company (“HSP
Seller Two” and, together with HSP Seller One, the “HSP Sellers”) (HSP Sellers
and HLC Seller being collectively referred to herein as the “Sellers” or
“Selling Parties” and each individually a “Seller”), HARRAH’S LAKE CHARLES, LLC,
a Louisiana limited liability company (“HLC”), HARRAH’S STAR PARTNERSHIP, a
Louisiana general partnership (“HSP” and, together with HLC, the “Companies,”
and each individually a “Company”), and STEWART TITLE GUARANTY COMPANY, as
escrow agent (the “Escrow Agent”).

BACKGROUND

A. In connection with entering into a Purchase Agreement, of even date herewith,
among Buyer, Sellers and Companies (“Purchase Agreement”), the Buyer is posting
certain of its funds as an earnest money deposit.

B. Escrow Agent has agreed to act as escrow agent on behalf of the parties, on
the terms set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto hereby agree
as follows:

Section 1. Appointment of Escrow Agent. Buyer and Companies hereby mutually
appoint and designate Escrow Agent to act as escrow agent under this Agreement,
and the Escrow Agent hereby accepts such appointment, for the purpose of
receiving, holding, investing, reinvesting and ultimately distributing the
Escrow Fund (as hereinafter defined) in accordance with the terms hereof. The
Escrow Fund shall be maintained as a segregated fund maintained by Escrow Agent
for the benefit of the parties to the Purchase Agreement.

Section 2. Escrow Deposit. Buyer hereby is depositing the amount of Three
Million Five Hundred Thousand Dollars ($3,500,000.00) into an escrow account
established with the Escrow Agent (the “Escrow Deposit”), such funds to be held,
invested, reinvested and distributed by the Escrow Agent in accordance with this
Agreement (the Escrow Deposit so delivered to the Escrow Agent pursuant to this
Section 2, together with all income earned thereon, is referred to herein as the
“Escrow Fund”).

Section 3. Investment of Escrow Fund. From time to time, after the Escrow
Deposit made pursuant to Section 2 hereof and until such time as the entire
Escrow



--------------------------------------------------------------------------------

Fund has been disbursed pursuant to Section 4 hereof, the Escrow Agent shall
invest the Escrow Fund in such of the following securities, and in such
proportion and maturing at such times, as Buyer shall specify in its written
instructions to the Escrow Agent:

(i) direct obligations, which mature in ninety (90) days or less, of the United
States of America or any instrumentality thereof, for the payment of which the
full faith and credit of the United States of America is pledged; or

(ii) bank accounts, including savings accounts and bank money market accounts of
banks or trust companies (including the Escrow Agent) organized under the laws
of the United States of America or any state thereof, and having a combined
capital and surplus of at least $50,000,000;

(iii) short term obligations such as bankers’ acceptances and overnight
repurchase obligations; and

(iv) Money Market Mutual Funds that invest primarily in U.S. Treasury bills,
notes and bonds and other instruments issued directly by the U.S. Government
(“U.S. Treasury Obligations”) and other obligations issued or guaranteed as to
payment of principal and interest by the U.S. Government, its agencies or
instrumentalities (“U.S. Government Obligations”), bank and commercial
instruments that may be available in the money markets, high quality short-term
taxable obligations issued by state and local governments, their agencies and
instrumentalities and repurchase agreements relating to U.S. Government
Obligations and qualified first tier money market collateral.

The Escrow Agent may make any and all investments permitted by this Section 3
through its own bond or investment department. The Escrow Agent shall not be
responsible for any loss suffered from any investment of the Escrow Fund, except
to the extent caused by the gross negligence or misconduct of Escrow Agent.

Section 4. Disbursement of Escrow Fund. The Escrow Agent shall disburse the
Escrow Fund in accordance with Section 7.2.4 of the Purchase Agreement.

Section 5. Escrow Agent Matters.

(a) The Escrow Agent may rely upon and shall be protected in acting or
refraining from acting upon any written notice, instructions or request
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper party or parties.

(b) The Escrow Agent shall not be liable for any action taken by it in good
faith and without gross negligence, and believed by it to be authorized or
within the rights or powers conferred upon it by this Agreement, and may consult
with counsel of its own choice and shall have full and complete authorization
and protection for any action taken or suffered by it hereunder in good faith
and in accordance with the opinion of such counsel.



--------------------------------------------------------------------------------

(c) Buyer and Sellers hereby agree to indemnify the Escrow Agent for, and to
hold the Escrow Agent harmless against, any loss, liability or expense incurred
without gross negligence or bad faith on the part of the Escrow Agent, arising
out of or in connection with the Escrow Agent’s entering into this Agreement and
carrying out the Escrow Agent’s duties hereunder, including costs and expenses
of successfully defending the Escrow Agent against any claim of liability with
respect thereto. One-half of any payment made pursuant to this Section 5(c)
shall be made by Buyer, and one-half shall be made by Sellers. Should any
controversy arise between or among Sellers, Buyer and the Escrow Agent with
respect to (i) this Agreement or (ii) any rights to payment, application or
delivery of the Escrow Fund, or any part thereof, and a substitute escrow agent
is not appointed subject to clause (d) below, the Escrow Agent shall have the
right to institute a bill of interpleader or any other appropriate proceeding to
determine the rights of the parties. Should a bill of interpleader or other
proceeding be instituted, or should the Escrow Agent be involved in any manner
whatsoever on account of this Agreement, the non-prevailing party or parties
shall pay the Escrow Agent its reasonable attorney fees and any other
disbursements, expenses, losses, costs or cash damages in connection with or
resulting from such litigation.

(d) The Escrow Agent may resign hereunder (i) at any time with the consent of
the parties hereto, and the appointment of a substitute escrow agent by Buyer
and Sellers, or (ii) upon thirty (30) days’ written notice to the parties
hereto, whereupon Buyer and Sellers shall appoint a successor escrow agent.

Section 6. Termination. Except for the provisions of Section 5, which shall
survive this Agreement, (a) this Agreement shall terminate with respect to both
Buyer and Seller at such time, if any, as the Escrow Fund is returned pursuant
to Section 4 of this Agreement, and (b) this Agreement shall terminate as to the
Escrow Agent (but not as to other parties) as of the effective resignation of
the Escrow Agent pursuant to Section 5.

Section 7. Notice. All notices, demands, requests, or other communications,
except monthly statements by the Escrow Agent, which may be or are required to
be given, or made by any party to any other party pursuant to this Agreement,
shall be in writing and shall be telecopied, hand delivered (including delivery
by courier) or mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid and addressed as follows:

 

  (a) If to Buyer:

Pinnacle Entertainment, Inc.

3800 Howard Hughes Parkway, Suite 1800

Las Vegas, Nevada 89109

Fax: (702) 784-7778

Attn: John A. Godfrey, Esq.



--------------------------------------------------------------------------------

with a copy to:

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067

Fax: (310) 203-7199

Attention: C. Kevin McGeehan, Esq.

 

  (b) If to Sellers:

Harrah’s Entertainment, Inc.

One Harrah’s Court

Las Vegas, NV 89119

Fax: (702) 407-6286

Attn: General Counsel

with a copy to:

Holland & Knight LLP

One Atlantic Center, Suite 2000

1201 W. Peachtree Street, NE

Atlanta, GA 30309

Attn: W. Reeder Glass, Esq.

 

  (c) If to Escrow Agent:

Stewart Title Guaranty Company

_____________________________

_____________________________

Phone: (800) 820-9751

Attn: Vickie Goergen

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt or the affidavit of messenger, or (with respect to
a facsimile) the answer back being deemed conclusive, but not exclusive,
evidence of such delivery if notice is confirmed by any other method permissible
hereunder) or at such time as delivery is refused by the addressee upon
presentation. Notwithstanding the foregoing, the Escrow Agent shall be deemed to
have received notice on the business day following the business day such notice
is delivered pursuant to this section, if such



--------------------------------------------------------------------------------

notice is delivered after 5:00 p.m. Las Vegas, Nevada time. Each party may
designate by notice in writing a new address or an individual authorized to
deliver notices to which any notice, demand, request or communication may
thereafter be so given.

Section 8. Benefit and Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No person or entity other than the parties hereto is or
shall be entitled to bring any action to enforce any provision of this Agreement
against any of the parties hereto, and the covenants and agreements set forth in
this Agreement shall be solely for the benefit of, and shall be enforceable only
by, the parties hereto or their respective successors and assigns as permitted
hereunder. No party to this Agreement may assign this Agreement or any rights
hereunder without the prior written consent of all of the parties hereto.

Section 9. Entire Agreement; Amendment. This Agreement and the Purchase
Agreement contain the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior oral or written agreements,
commitments or understandings with respect to such matters. This Agreement may
not be changed orally, but only by an instrument in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

Section 10. Headings. The headings of the sections and subsections contained in
this Agreement are inserted for convenience only and do not form a part or
affect the meaning, construction or scope thereof.

Section 11. Choice of Law. This Agreement and the transactions contemplated
hereby, and all disputes between the parties under or related to the Agreement
or the facts and circumstances leading to its execution, whether in contract,
tort or otherwise, shall be governed by and in accordance with the laws of the
State of Nevada, applicable to contracts executed in and to be performed
entirely within the State of Nevada.

Section 12. Signature in Counterparts and by Facsimile. This Agreement may be
executed in separate counterparts, none of which need contain the signatures of
all parties, each of which shall be deemed to be an original, and all of which
taken together constitute one and the same instrument. It shall not be necessary
in making proof of this Agreement to produce or account for more than the number
of counterparts containing the respective signatures of, or on behalf of, all of
the parties hereto. Signatures transmitted by facsimile machine shall be treated
as original signatures for all purposes of this Agreement.

Section 13. Compensation of Escrow Agent. The Escrow Agent shall be compensated
for its services as set forth on Schedule A hereto, such fee to be paid by Buyer
and Sellers equally.

Section 14. Patriot Act. To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify and record information that identifies each person who opens
an account. For a non-individual person such as a business entity, a charity, a
Trust or other legal entity we will ask for documentation to verify its
formation and existence as a legal entity. We may



--------------------------------------------------------------------------------

also ask to see financial statements, licenses, identification and authorization
documents from individuals claiming authority to represent the entity or other
relevant documentation.

[The balance of this page has been left blank intentionally]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Escrow Agreement
to be duly executed on its behalf, as of the day and year first above written.

 

PINNACLE ENTERTAINMENT, INC.

By:

    

Name:

    

Title:

    

PLAYERS LC, LLC

By:

    

Name:

    

Title:

    

PLAYERS RIVERBOAT MANAGEMENT, LLC

By:

    

Name:

    

Title:

    

PLAYERS RIVERBOAT II, LLC

By:

    

Name:

    

Title:

    

ESCROW AGENT:

STEWART TITLE GUARANTY COMPANY,

as Escrow Agent

By:

    

Name:

    

Title:

    



--------------------------------------------------------------------------------

Schedule A



--------------------------------------------------------------------------------

EXHIBIT B

BILL OF SALE AND ASSIGNMENT

OF MEMBERSHIP INTERESTS OF

HARRAH’S LAKE CHARLES, LLC

BEFORE the respective undersigned Notaries Public duly commissioned and
qualified in and for the respective jurisdictions set forth hereinafter and in
the presence of the undersigned competent witnesses, personally came and
appeared:

PLAYERS LC, LLC, a limited liability company organized under the laws of the
State of Nevada, whose mailing address is One Harrah’s Court, Las Vegas, Nevada
89119, represented herein by and through _____________, its duly authorized
______________ (the “Seller”),

who hereby declared that for the price of Ten and No/100 ($10.00) Dollars, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Seller does hereby sell, grant, bargain, convey and deliver with
full warranty of title and substitution and subrogation in and to all rights and
actions of warranty that Seller may have, unto:

PINNACLE ENTERTAINMENT, INC., a corporation organized under the laws of the
State of Delaware, whose mailing address is 3800 Howard Hughes Parkway, Suite
1800, Las Vegas, Nevada 89109, represented herein by and through ______________,
its duly authorized ___________ (“Buyer”);

the following described membership interests (the “Membership Interests”) in
HARRAH’S LAKE CHARLES, LLC, a limited liability company organized under the laws
of the State of Louisiana (the “Company”):

all of Seller’s membership interest in the Company, being one hundred
(100%) percent of the issued and outstanding ownership and membership interests
in the Company.

To have and to hold the Membership Interests, Buyer, accepting and purchasing
for itself and its successors and assigns.

This Bill of Sale and Assignment is executed and delivered pursuant to that
certain Purchase Agreement entered into as of May __, 2006, by and among Buyer,
Seller, Company, Players Riverboat Management, LLC, Players Riverboat II, LLC,
Harrah’s Star Partnership, and Harrah’s Operating Company, Inc. (the “Purchase
Agreement”). Nothing in this Bill of Sale and Assignment supercedes, expands, or
amends any of the obligations, agreements, covenants, or warranties of Seller or
Buyer contained in the Purchase Agreement. If any conflict exists between this
Bill of Sale and Assignment and the Purchase Agreement, then the terms of the
Purchase Agreement shall control.

{Signatures on following pages}



--------------------------------------------------------------------------------

STATE OF _____________________

COUNTY/PARISH OF ___________

THUS DONE AND SIGNED by Seller in the presence of me, Notary Public, and the
undersigned competent witnesses on the ___ day of ________, 2006, after a due
reading of the whole.

 

WITNESSES:

   

SELLER:

    PLAYERS LC, LLC       

By:

    

Printed Name: ______________________________________

   

Name:

        

Its:

             

Printed Name: _______________________________________

     

________________________________________________

Notary Public

Printed Name: _________________________

Bar Roll/Notary No. ____________________

My commission expires: _________________



--------------------------------------------------------------------------------

STATE OF _____________________

COUNTY/PARISH OF ___________

THUS DONE AND SIGNED by Buyer in the presence of me, Notary Public, and the
undersigned competent witnesses on the ___ day of ______, 2006, after a due
reading of the whole.

 

WITNESSES:

   

BUYER:

    PINNACLE ENTERTAINMENT, INC.       

By:

    

Printed Name: ______________________________________

   

Name:

        

Its:

             

Printed Name: _______________________________________

     

________________________________________________

Notary Public

Printed Name: _________________________

Bar Roll/Notary No. ____________________

My commission expires: _________________



--------------------------------------------------------------------------------

EXHIBIT C-1

BILL OF SALE AND ASSIGNMENT

OF PARTNERSHIP INTERESTS OF

HARRAH’S STAR PARTNERSHIP

BEFORE the respective undersigned Notaries Public duly commissioned and
qualified in and for the respective jurisdictions set forth hereinafter and in
the presence of the undersigned competent witnesses, personally came and
appeared:

PLAYERS RIVERBOAT MANAGEMENT, LLC, a limited liability company organized under
the laws of the State of Nevada, whose mailing address is One Harrah’s Court,
Las Vegas, Nevada 89119, represented herein by and through
                                , its duly authorized
                                 (the “Seller”),

who hereby declared that for the price of Ten and No/100 ($10.00) Dollars, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Seller does hereby sell, grant, bargain, convey and deliver with
full warranty of title and substitution and subrogation in and to all rights and
actions of warranty that Seller may have, unto:

[                                ], a [                    ] organized under the
laws of the State of [                                ], whose mailing address
is 3800 Howard Hughes Parkway, Suite 1800, Las Vegas, Nevada 89109, represented
herein by and through                                 , its duly authorized
                     (“Buyer”);

the following described partnership interests (the “Partnership Interests”) in
HARRAH’S STAR PARTNERSHIP, a general partnership organized under the laws of the
State of Louisiana (the “Partnership”):

all of Seller’s partnership interest in the Partnership, being one (1%) percent
of the issued and outstanding partnership interests in the Partnership.

To have and to hold the Partnership Interests, Buyer, accepting and purchasing
for itself and its successors and assigns.

This Bill of Sale and Assignment is executed and delivered pursuant to that
certain Purchase Agreement entered into as of May     , 2006, by and among
Seller, Partnership, Pinnacle Entertainment, Inc., Players LC, LLC, Players
Riverboat II, LLC, Harrah’s Lake Charles, LLC, and Harrah’s Operating Company,
Inc. (the “Purchase Agreement”). Nothing in this Bill of Sale and Assignment
supercedes, expands, or amends any of the obligations, agreements, covenants, or
warranties of Seller or Buyer contained in the Purchase Agreement. If any
conflict exists between this Bill of Sale and Assignment and the Purchase
Agreement, then the terms of the Purchase Agreement shall control.

{Signatures on following pages}



--------------------------------------------------------------------------------

STATE OF                                         

COUNTY/PARISH OF                     

THUS DONE AND SIGNED by Seller in the presence of me, Notary Public, and the
undersigned competent witnesses on the      day of                     , 2006,
after a due reading of the whole.

 

WITNESSES:       SELLER:       PLAYERS RIVERBOAT MANAGEMENT, LLC         

By:

    

Printed Name: 

          

Name: 

            

Its:

               

Printed Name: 

            

_________________________________________________

Notary Public

Printed Name: __________________________

Bar Roll/Notary No. _____________________

My commission expires: __________________



--------------------------------------------------------------------------------

STATE OF                                         

COUNTY/PARISH OF                     

THUS DONE AND SIGNED by Buyer in the presence of me, Notary Public, and the
undersigned competent witnesses on the      day of                     , 2006,
after a due reading of the whole.

 

WITNESSES:       BUYER:       [                                      
                                           ]         

By:

    

Printed Name: 

          

Name:

            

Its:

               

Printed Name: 

            

_________________________________________________

Notary Public

Printed Name: __________________________

Bar Roll/Notary No. _____________________

My commission expires: __________________



--------------------------------------------------------------------------------

EXHIBIT C-2

BILL OF SALE AND ASSIGNMENT

OF PARTNERSHIP INTERESTS OF

HARRAH’S STAR PARTNERSHIP

BEFORE the respective undersigned Notaries Public duly commissioned and
qualified in and for the respective jurisdictions set forth hereinafter and in
the presence of the undersigned competent witnesses, personally came and
appeared:

PLAYERS RIVERBOAT II, LLC, a limited liability company organized under the laws
of the State of Louisiana, whose mailing address is One Harrah’s Court, Las
Vegas, Nevada 89119, represented herein by and through
                                , its duly authorized
                                 (the “Seller”),

who hereby declared that for the price of Ten and No/100 ($10.00) Dollars, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Seller does hereby sell, grant, bargain, convey and deliver with
full warranty of title and substitution and subrogation in and to all rights and
actions of warranty that Seller may have, unto:

[                                ], a [                    ] organized under the
laws of the State of [                                ],, whose mailing address
is 3800 Howard Hughes Parkway, Suite 1800, Las Vegas, Nevada 89109, represented
herein by and through                                 , its duly authorized
                         (“Buyer”);

the following described partnership interests (the “Partnership Interests”) in
HARRAH’S STAR PARTNERSHIP, a general partnership organized under the laws of the
State of Louisiana (the “Partnership”):

all of Seller’s partnership interest in the Partnership, being ninety-nine
(99%) percent of the issued and outstanding partnership interests in the
Partnership.

To have and to hold the Partnership Interests, Buyer, accepting and purchasing
for itself and its successors and assigns.

This Bill of Sale and Assignment is executed and delivered pursuant to that
certain Purchase Agreement entered into as of May     , 2006, by and among
Seller, Partnership, Pinnacle Entertainment, Inc., Players LC, LLC, Players
Riverboat Management, LLC, Harrah’s Lake Charles, LLC, and Harrah’s Operating
Company, Inc. (the “Purchase Agreement”). Nothing in this Bill of Sale and
Assignment supercedes, expands, or amends any of the obligations, agreements,
covenants, or warranties of Seller or Buyer contained in the Purchase Agreement.
If any conflict exists between this Bill of Sale and Assignment and the Purchase
Agreement, then the terms of the Purchase Agreement shall control.

{Signatures on following pages}



--------------------------------------------------------------------------------

STATE OF                                         

COUNTY/PARISH OF                     

THUS DONE AND SIGNED by Seller in the presence of me, Notary Public, and the
undersigned competent witnesses on the      day of                     , 2006,
after a due reading of the whole.

 

WITNESSES:       SELLER:       PLAYERS RIVERBOAT II, LLC         

By:

    

Printed Name: 

          

Name:

            

Its:

               

Printed Name: 

            

_________________________________________________

Notary Public

Printed Name: __________________________

Bar Roll/Notary No. _____________________

My commission expires: __________________



--------------------------------------------------------------------------------

STATE OF                                         

COUNTY/PARISH OF                     

THUS DONE AND SIGNED by Buyer in the presence of me, Notary Public, and the
undersigned competent witnesses on the      day of                     , 2006,
after a due reading of the whole.

 

WITNESSES:     BUYER:     PINNACLE ENTERTAINMENT, INC.       

By:

    

Printed Name: 

        

Name:

          

Its:

             

Printed Name: 

          

_________________________________________________

Notary Public

Printed Name: __________________________

Bar Roll/Notary No. _____________________

My commission expires: __________________



--------------------------------------------------------------------------------

EXHIBIT D

CERTIFICATE PURSUANT TO SECTION 1445(b)(2) OF THE INTERNAL REVENUE

CODE AND TREASURY REGULATION SECTIONS 1.1445-2(b)(2)(i)

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445 of the Internal Revenue Code), the
owner of a disregarded entity (which has legal title to a U.S. real property
interest under local law) will be the transferor of the property and not the
disregarded entity. To inform the transferees,
                                                  (“Transferee”), that
withholding of tax is not required upon the disposition of a U.S. real property
interest by                                                   (“Transferor”),
the undersigned hereby certifies the following on behalf of Transferor:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

 

  2. Transferor is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(b)(2)(iii);

 

  3. Transferor’s U.S. employer identification number is
                            ; and

 

  4. Transferor’s office address is:                                         
                                        .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated as of the      day of                     , 2006.

______________________________________________________

 

By:         Name:         Title:         Notary Public



--------------------------------------------------------------------------------

Schedule I

ASSUMED CONTRACTS

 

1. State of Louisiana Commercial Lease dated July 12, 1995, as amended

 

2. State of Louisiana Commercial Lease dated August 28, 1995, as amended

 

3. Bel Heirs Lease Agreement dated as of April 29, 1993, as amended

 

4. Grassy Beach Parking Lot Management Agreement dated as of November 1, 1999,
as amended

 

5. Lakeshore Drive Lease Agreement dated April 8, 2006, as amended

 

6. JEBACO Settlement Agreement dated as of July 27, 1995

 

7. City Settlement and Admission Fee Agreement, dated as of May 15, 1998

 

8. Operating Contracts as follows:

 

  (a) Adsource (five (5) contracts)

 

  (b) Houston-NFL Holding, L.P

 

  (c) J & J Outdoor Advertising, Inc. (five (5) contracts)

 

  (d) John Gannon, Inc. (three (3) contracts)

 

  (e) Lamar Companies

 

  (f) Lanier/Xerox

 

  (g) Maddison, L.L.P. (six (6) contracts)

 

  (h) Olympus

 

  (i) SignAd Outdoor Advertising, In. (six (6) contracts)

 

  (j) Sylvan Special Systems, Inc.

 

  (k) Viacom Outdoor



--------------------------------------------------------------------------------

Schedule II

OWNERSHIP INTERESTS

Harrah’s Lake Charles LLC

Owned 100% by Players LC, LLC

Harrah’s Star Partnership

Owned 99% by Players Riverboat II, LLC; and

Owned 1% by Players Riverboat Management, LLC